 

Exhibit 10.3

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of March 31, 2016
(the “Effective Date”) among WESTERN ALLIANCE BANK, an Arizona corporation with
an office located at 55 Almaden Boulevard, Suite 100, San Jose,
California  95113 (“Bank”), as collateral agent (in such capacity, the
“Collateral Agent”), the Lenders listed on Schedule 1.1 hereof or otherwise a
party hereto from time to time including Bank in its capacity as a Lender, and
SOLAR CAPITAL LTD., a Maryland corporation with an office located at 500 Park
Avenue, 3rd Floor, New York, New York 10022 (“Solar;” together with Bank, each a
“Lender” and collectively, the “Lenders”), and SUNESIS PHARMACEUTICALS, INC., a
Delaware corporation with offices located at 395 Oyster Point Boulevard, Suite
400, South San Francisco, California  94080 (“Borrower”), provides the terms on
which the Lenders shall lend to Borrower and Borrower shall repay the
Lenders.  The parties agree as follows:

1. ACCOUNTING AND OTHER TERMS

1.1 Accounting terms not defined in this Agreement shall be construed in
accordance with GAAP.  Calculations and determinations must be made in
accordance with GAAP.  Capitalized terms not otherwise defined in this Agreement
shall have the meanings set forth in Section 14.  All other terms contained in
this Agreement, unless otherwise indicated, shall have the meaning provided by
the Code to the extent such terms are defined therein. All references to
“Dollars” or “$” are United States Dollars, unless otherwise noted.

2. LOANS AND TERMS OF PAYMENT

2.1 Promise to Pay.  Borrower hereby unconditionally promises to pay each
Lender, the outstanding principal amount of all Term Loans advanced to Borrower
by such Lender and accrued and unpaid interest thereon and any other amounts due
hereunder as and when due in accordance with this Agreement.

2.2 Term Loans.

(a) Availability.  Subject to the terms and conditions of this Agreement, the
Lenders agree, severally and not jointly, to make term loans to Borrower on the
Effective Date, or in the case of one (1) term loan made by Solar, no later than
April 1, 2016, in an aggregate amount up to Fifteen Million Dollars
($15,000,000.00) according to each Lender’s Term Loan Commitment as set forth on
Schedule 1.1 hereto (such term loans are hereinafter referred to singly as a
“Term Loan”, and collectively as the “Term Loans”). After repayment, no Term
Loan may be re-borrowed.

(b) Repayment.  Borrower shall make monthly payments of interest only commencing
on the first (1st) Payment Date following the Funding Date of each Term Loan,
and continuing on the Payment Date of each successive month thereafter through
and including the Payment Date immediately preceding the Amortization
Date.  Commencing on the Amortization Date, and continuing on the Payment Date
of each month thereafter, Borrower shall make consecutive equal monthly payments
of principal, together with interest, in arrears, to each Lender, as calculated
by Collateral Agent (which calculations shall be deemed correct absent manifest
error) based upon: (1) the amount of such Lender’s Term Loans, (2) the effective
rate of interest, as determined in Section 2.3(a), and (3) a repayment schedule
equal to (a) thirty-six (36) months, if the Amortization Date is May 1, 2017, or
(b) thirty (30) months, if the Amortization Date is November 1, 2017. All unpaid
principal, the Final Payment, and accrued and unpaid interest with respect to
the Term Loans, are due and payable in full on the Maturity Date.  The Term
Loans may only be prepaid in accordance with Sections 2.2(c) and 2.2(d).

(c) Mandatory Prepayments.  If the Term Loans are accelerated following the
occurrence of an Event of Default, Borrower shall immediately pay to Lenders,
payable to each Lender in accordance with its respective Pro Rata Share, an
amount equal to the sum of: (i) all outstanding principal of the Term Loans plus
accrued but unpaid interest thereon through the prepayment date, (ii) the Final
Payment, (iii) the Prepayment Fee, plus (iv) all other sums, that shall have
become due and payable, including Lenders’ Expenses and interest at the Default
Rate with

1

--------------------------------------------------------------------------------

 

respect to any past due amounts. Notwithstanding (but without duplication with)
the foregoing, on the Maturity Date, if the Final Payment had not previously
been paid in full in connection with the prepayment of the Term Loans in full,
Borrower shall pay to Collateral Agent, for payment to each Lender in accordance
with its respective Pro Rata Share, the Final Payment in respect of the Term
Loan(s).

(d) Permitted Prepayment of Term Loans.  Borrower shall have the option to
prepay all, but not less than all of the Term Loans advanced by the Lenders
under this Agreement, provided Borrower (i) provides written notice to
Collateral Agent of its election to prepay the Term Loans at least thirty (30)
days prior to such prepayment, and (ii) pays to the Lenders on the date of such
prepayment, payable to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of (A) all outstanding principal of the Term
Loans plus accrued but unpaid interest thereon through the prepayment date, (B)
the Final Payment, (C) the Prepayment Fee, plus (D) all other sums, that shall
have become due and payable but have not been paid, including Lenders’ Expenses,
if any, and interest at the Default Rate with respect to any past due
amounts.  Lenders shall apply the proceeds of any prepayment in any order and
manner as Lenders determine, in their sole discretion.

2.3 Payment of Interest on the Credit Extensions.

(a) Interest Rate.  Subject to Section 2.3(b), the principal amount outstanding
under the Term Loans shall accrue interest at a floating per annum rate equal to
the LIBOR Rate in effect from time to time plus Eight and Fifty-Four Hundredths
Percent (8.54%), which aggregate interest rate shall be determined by Collateral
Agent in accordance with the definition of “LIBOR Rate” on the third Business
Day prior to the Effective Date and on the first day of each month thereafter,
which interest shall be payable monthly in arrears in accordance with Sections
2.2(b) and 2.3(e).  Except as set forth in Section 2.2(b), such interest shall
accrue on the Term Loans commencing on, and including, the Effective Date, and
shall accrue on the principal amount outstanding under the Term Loans through
and including the day on which such Term Loans are paid in full (or any payment
is made hereunder).

(b) Default Rate. Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is five percentage points (5.00%) above the rate that is otherwise applicable
thereto (the “Default Rate”).  Payment or acceptance of the increased interest
rate provided in this Section 2.3(b) is not a permitted alternative to timely
payment and shall not constitute a waiver of any Event of Default or otherwise
prejudice or limit any rights or remedies of Collateral Agent.

(c) 360-Day Year.  Interest shall be computed on the basis of a three hundred
sixty (360) day year consisting of twelve (12) months of thirty (30) days.

(d) Debit of Accounts.  Collateral Agent and each Lender may debit (or ACH) any
deposit accounts, maintained by Borrower, including the Designated Deposit
Account, for principal and interest payments or any other amounts Borrower owes
the Lenders under the Loan Documents when due.  These debits (or ACH activity)
shall not constitute a set-off.

(e) Payments.  Except as otherwise expressly provided herein, all loan payments
by Borrower hereunder shall be made to the respective Lender to which such
payments are owed, at such Lender’s office in immediately available funds on the
date specified herein. Unless otherwise provided, interest is payable monthly on
the Payment Date of each month.  Payments of principal and/or interest received
after 2:00 p.m. Eastern time are considered received at the opening of business
on the next Business Day.  When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day and additional fees or interest,
as applicable, shall continue to accrue until paid. All payments to be made by
Borrower hereunder or under any other Loan Document, including payments of
principal and interest made hereunder and pursuant to any other Loan Document,
and all fees, expenses, indemnities and reimbursements, shall be made without
set-off, recoupment or counterclaim, in lawful money of the United States and in
immediately available funds.

2.4 Secured Promissory Notes.  The Term Loans shall be evidenced by a Secured
Promissory Note or Notes in the form attached as Exhibit D hereto (each a
“Secured Promissory Note”), and shall be repayable as set forth
herein.  Borrower irrevocably authorizes each Lender to make or cause to be
made, on or about the Funding Date of any Term Loan or at the time of receipt of
any payment of principal on such Lender’s Secured Promissory Note, an
appropriate notation on such Lender’s Secured Promissory Note Record reflecting
the making of such Term Loan or

2

--------------------------------------------------------------------------------

 

(as the case may be) the receipt of such payment.  The outstanding amount of
each Term Loan set forth on such Lender’s Secured Promissory Note Record shall
be prima facie evidence of the principal amount thereof owing and unpaid to such
Lender, but the failure to record, or any error in so recording, any such amount
on such Lender’s Secured Promissory Note Record shall not limit or otherwise
affect the obligations of Borrower hereunder or under any Secured Promissory
Note to make payments of principal of or interest on any Secured Promissory Note
when due.  Upon receipt of an affidavit of an officer of a Lender as to the
loss, theft, destruction, or mutilation of its Secured Promissory Note, together
with an appropriate indemnity Borrower shall issue, in lieu thereof, a
replacement Secured Promissory Note in the same principal amount thereof and of
like tenor.

2.5 Fees.  Borrower shall pay to the Lenders:

(a) Facility Fee.  A fully earned, non‑refundable facility fee of One Hundred
Forty Thousand Dollars ($140,000.00) to be shared between the Lenders, with a
split of Seventy-Five Thousand ($75,000.00) earned by Bank and Sixty-Five
Thousand ($65,000.00) earned by Solar (receipt of Seventy-Five Thousand Dollars
($75,000.00) of which Collateral Agent hereby acknowledges);

(b) Final Payment.  The Final Payment, when due hereunder, to be shared between
the Lenders in accordance with their respective Pro Rata Shares;

(c) Prepayment Fee.  The Prepayment Fee, when due hereunder, to be shared
between the Lenders in accordance with their respective Pro Rata Shares; and

(d) Lenders’ Expenses.  All Lenders’ Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Effective Date, when due.

2.6 Withholding.  Payments received by Lenders from Borrower hereunder will be
made free and clear of any withholding taxes.  Specifically, however, if at any
time any Governmental Authority, applicable law, regulation or international
agreement requires Borrower to make any such withholding or deduction from any
such payment or other sum payable hereunder to Lenders, Borrower hereby
covenants and agrees that the amount due from Borrower with respect to such
payment or other sum payable hereunder will be increased to the extent necessary
to ensure that, after the making of such required withholding or deduction, each
Lender receives a net sum equal to the sum which it would have received had no
withholding or deduction been required and Borrower shall pay the full amount
withheld or deducted to the relevant Governmental Authority.  Borrower will,
upon request, furnish Lenders with proof reasonably satisfactory to Lenders
indicating that Borrower has made such withholding payment; provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower.  The agreements and obligations of Borrower contained in this Section
2.6 shall survive the termination of this Agreement.

3. CONDITIONS OF LOANS

3.1 Conditions Precedent to Initial Credit Extension.  Each Lender’s obligation
to make a Term Loan is subject to the condition precedent that Collateral Agent
and each Lender shall consent to or shall have received, in form and substance
satisfactory to Collateral Agent and each Lender, such documents, and completion
of such other matters, as Collateral Agent and each Lender may reasonably deem
necessary or appropriate, including, without limitation:

(a) duly executed original Loan Documents to which Borrower or any of its
Subsidiaries is a party;

(b) subject to the Post Closing Letter, duly executed original Control
Agreements with respect to any Collateral Accounts maintained by Borrower;

(c) duly executed original Secured Promissory Notes in favor of each Lender
according to its Term Loan Commitment Percentage;

3

--------------------------------------------------------------------------------

 

(d) the Operating Documents of Borrower and its Subsidiaries and good standing
certificates of Borrower certified by the Secretary of State of Borrower’s state
of organization and each state in which Borrower is qualified to conduct
business (or comparable documents for Borrower’s international Subsidiaries if
applicable), each as of a date no earlier than thirty (30) days prior to the
Effective Date;

(e) the Perfection Certificate for Borrower and each Subsidiary;

(f) the Annual Projections, for the current calendar year;

(g) duly executed original Corporate Borrowing Certificate for Borrower, in
substantially the form attached to this Agreement;

(h) certified copies, dated as of a date no earlier than thirty (30) days prior
to the Effective Date, of financing statement searches, as Collateral Agent
shall request, accompanied by written evidence (including any UCC termination
statements) that the Liens indicated in any such financing statements either
constitute Permitted Liens or have been or, in connection with the initial
Credit Extension, will be terminated or released;

(i) a copy of any applicable Registration Rights Agreement or Investors’ Rights
Agreement and any amendments thereto;

(j) subject to the Post Closing Letter, a landlord’s consent executed in favor
of Collateral Agent in respect of Borrower’s headquarters location;

(k) a duly executed legal opinion of counsel to Borrower dated as of the
Effective Date;

(l) evidence satisfactory to Collateral Agent and the Lenders that the insurance
policies required by Section 6.5 hereof are in full force and effect, together
with appropriate evidence showing loss payable and/or additional insured clauses
or endorsements in favor of Collateral Agent, for the ratable benefit of the
Lenders;

(m) a payoff letter in respect of the Existing Indebtedness;

(n) evidence that (i) the Liens securing the Existing Indebtedness will be
terminated and (ii) the documents and/or filings evidencing the perfection of
such Liens, including without limitation any financing statements and/or control
agreements, have or will, concurrently with the initial Credit Extension, be
terminated;

(o) an Authorization for Pre-Authorized Payments (Debit), substantially in the
form of Exhibit E attached hereto; and

(p) payment of the fees and Lenders’ Expenses then due as specified in Section
2.5 hereof.

3.2 Conditions Precedent to all Credit Extensions.  The obligation of each
Lender to make each Credit Extension, is subject to the following conditions
precedent:

(a) receipt by the Lenders of (i) an executed Disbursement Letter in the form of
Exhibit B-1 attached hereto, and (ii) an executed Advance Request Form in the
form of Exhibit B-2 attached hereto;

(b) the representations and warranties in Section 5 hereof shall be true,
accurate and complete in all material respects on the date of the Advance
Request Form (and the Disbursement Letter) and on the Funding Date of each
Credit Extension; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension.  Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in Section 5 hereof are true,
accurate and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that

4

--------------------------------------------------------------------------------

 

already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date;

(c) in such Lender’s sole discretion, there has not been any Material Adverse
Change or any material adverse deviation by Borrower from the Annual Projections
of Borrower presented to and accepted by Collateral Agent and each Lender; and

(d) payment of the fees and Lenders’ Expenses then due as specified in Section
2.5 hereof.

3.3 Covenant to Deliver. Borrower agrees to deliver to each Lender each item
required to be delivered to Collateral Agent under this Agreement as a condition
precedent to any Credit Extension.  Borrower expressly agrees that a Credit
Extension made prior to the receipt by any Lender of any such item shall not
constitute a waiver by such Lender of Borrower’s obligation to deliver such
item, and any such Credit Extension in the absence of a required item shall be
made in each Lender’s sole discretion.

3.4 Procedures for Borrowing.  Subject to the prior satisfaction of all other
applicable conditions to the making of a Term Loan set forth in this Agreement,
to obtain a Term Loan, Borrower shall notify Lenders (which notice shall be
irrevocable) by facsimile, or telephone by 2:00 p.m. Eastern time three (3)
Business Days prior to the date the Term Loan is to be made.  Together with any
such facsimile notification, Borrower shall deliver to Lenders by facsimile a
completed Advance Request Form and the Disbursement Letter, each executed by a
Responsible Officer or his or her designee.  Lenders may rely on any telephone
notice given by a person whom a Lender reasonably believes is a Responsible
Officer or designee.  On the Funding Date, each Lender shall credit and/or
transfer (as applicable) to the Designated Deposit Account, an amount equal to
its Term Loan Commitment.

4. CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest.  Borrower hereby grants Collateral Agent, for
the ratable benefit of the Lenders, to secure the payment and performance in
full of all of the Obligations, a continuing security interest in, and pledges
to Collateral Agent, for the ratable benefit of the Lenders, the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof.  Borrower represents, warrants, and covenants
that the security interest granted herein is and shall at all times continue to
be a first priority perfected security interest in the Collateral, subject only
to Permitted Liens that are permitted by the terms of this Agreement to have
priority to Collateral Agent’s Lien.  If Borrower shall acquire a commercial
tort claim (as defined in the Code), Borrower, shall promptly notify Collateral
Agent in a writing signed by Borrower, as the case may be, of the general
details thereof (and further details as may be required by Collateral Agent) and
grant to Collateral Agent, for the ratable benefit of the Lenders, in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Collateral Agent.

If this Agreement is terminated, Collateral Agent’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash.  Upon payment in full in cash of the Obligations (other
than inchoate indemnity obligations) and at such time as the Lenders’ obligation
to make Credit Extensions has terminated, Collateral Agent shall, at the sole
cost and expense of Borrower, release its Liens in the Collateral and all rights
therein shall revert to the Borrower.

4.2 Authorization to File Financing Statements.  Subject to the limitations
contained in the definition of “Collateral,” Borrower hereby authorizes
Collateral Agent to file and amend financing statements or take any other action
required, including the filing and amending of any IP Agreement, to perfect
Collateral Agent’s security interests in the Collateral, without notice to
Borrower, with all appropriate jurisdictions to perfect or protect Collateral
Agent’s interest or rights hereunder, including a notice that any disposition of
the Collateral, except to the extent permitted by the terms of this Agreement,
by Borrower, or any other Person, shall be deemed to violate the rights of
Collateral Agent under the Code.

4.3 Pledge of Collateral.  Borrower hereby pledges, assigns and grants to
Collateral Agent, for the ratable benefit of the Lenders, a security interest in
the Shares, together with all proceeds and substitutions thereof, all cash,

5

--------------------------------------------------------------------------------

 

stock and other moneys and property paid thereon, all rights to subscribe for
securities declared or granted in connection therewith, and all other cash and
noncash proceeds of the foregoing, as security for the performance of the
Obligations.  On the Effective Date, or, to the extent not certificated as of
the Effective Date, within ten (10) days of the certification of any Shares, the
certificate or certificates for the Shares will be delivered to Collateral
Agent, accompanied by an instrument of assignment duly executed in blank by
Borrower.  To the extent required by the terms and conditions governing the
Shares, Borrower shall cause the books of each entity whose Shares are part of
the Collateral and any transfer agent to reflect the pledge of the Shares.  Upon
the occurrence and during the continuance of an Event of Default hereunder,
Collateral Agent may effect the transfer of any securities included in the
Collateral (including but not limited to the Shares) into the name of Collateral
Agent and cause new (as applicable) certificates representing such securities to
be issued in the name of Collateral Agent or its transferee.  Borrower will
execute and deliver such documents, and take or cause to be taken such actions,
as Collateral Agent may reasonably request to perfect or continue the perfection
of Collateral Agent’s security interest in the Shares.  Unless an Event of
Default shall have occurred and be continuing, Borrower shall be entitled to
exercise any voting rights with respect to the Shares and to give consents,
waivers and ratifications in respect thereof, provided that no vote shall be
cast or consent, waiver or ratification given or action taken which would be
inconsistent with any of the terms of this Agreement or which would constitute
or create any violation of any of such terms.  All such rights to vote and give
consents, waivers and ratifications shall terminate upon the occurrence and
continuance of an Event of Default.

5. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Collateral Agent and the Lenders as follows
at all times:

5.1 Due Organization, Authorization: Power and Authority.  Borrower, and each of
its Subsidiaries (as applicable), is duly existing and Borrower is in good
standing as a Registered Organization in its jurisdiction of organization and
Borrower, and each of its Subsidiaries (as applicable), is qualified and
licensed to do business and is in good standing in any jurisdiction in which the
conduct of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably be expected to
have a Material Adverse Change.  In connection with this Agreement, Borrower and
each Subsidiary have delivered to Collateral Agent a completed perfection
certificate signed by an officer of Borrower or such Subsidiary (as applicable)
(each, a “Perfection Certificate”).  Borrower represents and warrants that (a)
Borrower’s exact legal name is that which is indicated on the Perfection
Certificate and on the signature page hereof; (b) Borrower is an organization of
the type and is organized in the jurisdiction set forth in the Perfection
Certificate; (c) each Perfection Certificate accurately sets forth Borrower’s
organizational identification number or accurately states that Borrower has
none; (d) each Perfection Certificate accurately sets forth Borrower’s place of
business, or, if more than one, its chief executive office as well as Borrower’s
mailing address (if different than its chief executive office); (e) Borrower
(and each of its respective predecessors) has not, in the past five (5) years,
changed its jurisdiction of organization, organizational structure or type, or
any organizational number assigned by its jurisdiction; and (f) all other
information set forth on the Perfection Certificate pertaining to Borrower, and
each of Borrower’s Subsidiaries, is accurate and complete (it being understood
and agreed that Borrower may from time to time update certain information in the
Perfection Certificate (including the information set forth in clause (d) above)
after the Effective Date to the extent permitted by one or more specific
provisions in this Agreement; such updated Perfection Certificate subject to the
review and approval of Collateral Agent).  If Borrower or any of Borrower’s
Subsidiaries is not now a Registered Organization but later becomes one,
Borrower shall notify Collateral Agent of such occurrence and provide Collateral
Agent with such Person’s organizational identification number within five (5)
Business Days of receiving such organizational identification number.

The execution, delivery and performance by Borrower of the Loan Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, including the Operating Documents, (ii)
contravene, conflict with, constitute a default under or violate any material
Requirement of Law, (iii) contravene, conflict or violate any applicable
material order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which Borrower, or any of Borrower’s Subsidiaries,
or any of their property or assets may be bound or affected, (iv) require any
action by, filing, registration, or qualification with, or Governmental Approval
from, any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect) or are being obtained
pursuant to Section 6.1(b), or (v) constitute an event of default under any
material agreement by which Borrower, or any of Borrower’s Subsidiaries,

6

--------------------------------------------------------------------------------

 

or their respective properties is bound.  Borrower is not in default under any
agreement to which it is a party or by which it or any of its assets is bound in
which such default could reasonably be expected to have a Material Adverse
Change.

5.2 Collateral.

(a) Borrower has good title to, has rights in, and the power to transfer each
item of the Collateral upon which it purports to grant a Lien under the Loan
Documents, free and clear of any and all Liens except Permitted Liens, and
Borrower does not have any Deposit Accounts, Securities Accounts, Commodity
Accounts or other investment accounts other than the Collateral Accounts or the
other investment accounts, if any, described in the Perfection Certificate
delivered to Collateral Agent in connection herewith (as the same may be updated
from time to time, provided that any such updates shall be in form and substance
acceptable to, and approved in writing by, Collateral Agent in its sole
discretion) with respect of which Borrower has given Collateral Agent notice and
taken such actions as are necessary to give Collateral Agent a perfected
security interest therein.

(b) On the Effective Date, the Collateral is not in the possession of any third
party bailee (such as a warehouse) except as disclosed in the Perfection
Certificate (as the same may be updated from time to time, provided that any
such updates shall be in form and substance acceptable to, and approved in
writing by, Collateral Agent in its sole discretion), and, as of the Effective
Date, no such third party bailee possesses components of the Collateral in
excess of Two Hundred Fifty Thousand Dollars ($250,000.00).  None of the
components of the Collateral shall be maintained at locations other than as
disclosed in the Perfection Certificate on the Effective Date or as permitted
pursuant to Section 6.11.

(c) All Inventory is in all material respects of good and marketable quality,
free from material defects.

(d) Borrower is the sole owner of the Intellectual Property each respectively
purports to own, except for non-exclusive licenses granted to its customers in
the ordinary course of business.  Except as noted on the Perfection Certificate
or as notified to Collateral Agent pursuant to the second to the last sentence
of this Section 5.2(d), Borrower is not a party to, nor is bound by, any
material license or other material agreement with respect to which Borrower is
the licensee that (i) prohibits or otherwise restricts Borrower from granting a
security interest in Borrower’s interest in such material license or material
agreement or any other property, or (ii) for which a default under or
termination of could interfere with Collateral Agent’s or any Lender’s right to
sell any Collateral.  Borrower shall provide written notice to Collateral Agent
and each Lender within ten (10) days of entering into or becoming bound by any
such license or agreement (other than over-the-counter software that is
commercially available to the public).  Borrower shall take such commercially
reasonable steps as Collateral Agent and any Lender requests to obtain the
consent of, or waiver by, any Person whose consent or waiver is necessary for
(i) all licenses or agreements to be deemed “Collateral” and for Collateral
Agent and each Lender to have a security interest in it that might otherwise be
restricted or prohibited by law or by the terms of any such license or
agreement, whether now existing or entered into in the future, and (ii)
Collateral Agent and each Lender shall have the ability in the event of a
liquidation of any Collateral to dispose of such Collateral in accordance with
Collateral Agent’s and such Lender’s rights and remedies under this Agreement
and the other Loan Documents.

(e) (i) Each of Borrower’s and its Subsidiaries’ Patents is valid and
enforceable and no part of Borrower’s or its Subsidiaries’ Intellectual Property
has been judged invalid or unenforceable, in whole or in part, and (ii) to the
best of Borrower’s knowledge, no claim has been made that any part of the
Intellectual Property or any practice by Borrower or its Subsidiaries violates
the rights of any third party except to the extent such claim could not
reasonably be expected to have a Material Adverse Change.

5.3 Litigation.  Except as disclosed on the Perfection Certificate or in
accordance with Section 6.9 hereof, there are no actions, suits, investigations,
or proceedings pending or, to the knowledge of the Responsible Officers,
threatened in writing by or against Borrower, or any of Borrower’s Subsidiaries,
involving more than Two Hundred Fifty Thousand Dollars ($250,000.00).

5.4 No Material Deterioration in Financial Condition; Financial Statements.  All
consolidated financial statements for Borrower, or any of Borrower’s
Subsidiaries, delivered to Collateral Agent fairly present, in conformity with
GAAP (except, in the case of unaudited financial statements, for the absence of
footnotes and

7

--------------------------------------------------------------------------------

 

subject to year-end audit adjustments as to the interim financial statements),
in all material respects the consolidated financial condition of Borrower, or
any of Borrower’s Subsidiaries, and the consolidated results of operations of
Borrower, or any of Borrower’s Subsidiaries.  There has not been any material
deterioration in the consolidated financial condition of Borrower, or any of
Borrower’s Subsidiaries, since the date of the most recent financial statements
submitted to any Lender.

5.5 Solvency.  The fair salable value of Borrower’s assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; Borrower is
not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

5.6 Regulatory Compliance.  Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Borrower has complied in all material respects
with the Federal Fair Labor Standards Act.  Borrower is not, nor is any of
Borrower’s Subsidiaries, a “holding company” or an “affiliate” of a “holding
company” or a “subsidiary company” of a “holding company” as each term is
defined and used in the Public Utility Holding Company Act of 2005.  Borrower
has not violated any laws, ordinances or rules, the violation of which could
reasonably be expected to have a Material Adverse Change.  None of Borrower’s or
any of its Subsidiaries’ properties or assets has been used by Borrower or any
such Subsidiary or, to Borrower’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
in material compliance with applicable laws.  Borrower and each of its
Subsidiaries have obtained all consents, approvals and authorizations of, made
all declarations or filings with, and given all notices to, all Governmental
Authorities that are necessary to continue their respective businesses as
currently conducted.

Borrower is not, nor is any of Borrower’s Affiliates or any of their respective
agents acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement (i) in violation of any Anti-Terrorism Law, (ii)
engaging in or conspiring to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law, or (iii) a Blocked
Person.  Borrower is not, nor to the knowledge of Borrower, is any of Borrower’s
Affiliates or agents, acting or benefiting in any capacity in connection with
the transactions contemplated by this Agreement, (x) conducting any business or
engaged or engaging in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person, or (y) dealing in, or
otherwise engaging in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law.

5.7 Investments.  Borrower does not own any stock, shares, partnership interests
or other equity securities except for Permitted Investments.

5.8 Tax Returns and Payments; Pension Contributions.  Borrower, and each of
Borrower’s Subsidiaries, has timely filed all required tax returns and reports,
and Borrower, and each such Subsidiary, has timely paid all foreign, federal,
state, and local taxes, assessments, deposits and contributions owed by
Borrower, and each such Subsidiary, in all jurisdictions in which Borrower, and
each such Subsidiary is subject to taxes, including the United States, unless
such taxes are being contested in accordance with the following
sentence.  Borrower, may defer payment of any contested taxes, provided that
Borrower, or each such Subsidiary, (a) in good faith contests its obligation to
pay the taxes by appropriate proceedings promptly and diligently instituted and
conducted, (b) notifies Collateral Agent in writing of the commencement of, and
any material development in, the proceedings, and (c) posts bonds or takes any
other steps required to prevent the governmental authority levying such
contested taxes from obtaining a Lien upon any of the Collateral that is other
than a “Permitted Lien”.  Borrower is not aware of any claims or adjustments
proposed for any of Borrower’s, or any of Borrower’s Subsidiaries’, prior tax
years which could result in additional taxes becoming due and payable by
Borrower, or any of Borrower’s Subsidiaries.  Borrower, and each of Borrower’s
Subsidiaries, has paid all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms, and
Borrower has not, nor has any of Borrower’s Subsidiaries, withdrawn from
participation in, and has not permitted partial or complete termination of, or
permitted the occurrence of any other event with respect to, any such plan which
could reasonably be expected to result in any liability of Borrower or any such
Subsidiary, including any liability to the Pension Benefit Guaranty Corporation
or its successors or any other governmental agency.

8

--------------------------------------------------------------------------------

 

5.9 Use of Proceeds.  Borrower shall use the proceeds of the Credit Extensions
solely as working capital and to fund its general business requirements in
accordance with the provisions of this Agreement, and not for personal, family,
household or agricultural purposes.  A portion of the proceeds of the Term Loans
shall be used by Borrower to repay the Existing Indebtedness in full on the
Effective Date.

5.10 Shares.  Borrower has full power and authority to create a first lien on
the Shares and no disability or contractual obligation exists that would
prohibit Borrower from pledging the Shares pursuant to this Agreement.  To
Borrower’s knowledge, there are no subscriptions, warrants, rights of first
refusal or other restrictions on transfer relative to, or options exercisable
with respect to the Shares.  The Shares have been and will be duly authorized
and validly issued, and are fully paid and non-assessable.  To Borrower’s
knowledge, the Shares are not the subject of any present or threatened suit,
action, arbitration, administrative or other proceeding, and Borrower knows of
no reasonable grounds for the institution of any such proceedings.

5.11 Full Disclosure.  No written representation, warranty or other statement of
Borrower in any certificate or written statement given to Collateral Agent or
any Lender, as of the date such representation, warranty, or other statement was
made, taken together with all such written certificates and written statements
given to Collateral Agent or any Lender, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained in the certificates or statements not misleading (it being recognized
that the projections and forecasts provided by Borrower in good faith and based
upon reasonable assumptions are not viewed as facts and that actual results
during the period or periods covered by such projections and forecasts may
differ from the projected or forecasted results).

5.12 Definition of “Knowledge.”  For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge, after reasonable investigation, of the
Responsible Officers.

6. AFFIRMATIVE COVENANTS

Borrower shall, and shall cause each of Borrower’s Subsidiaries to, do all of
the following:

6.1 Government Compliance.

(a) Maintain its and all its Subsidiaries’ legal existence and good standing in
their respective jurisdictions of organization and maintain qualification in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Change.  Borrower shall comply, and have
each Subsidiary comply, with all laws, ordinances and regulations to which it is
subject, the noncompliance with which could reasonably be expected to have a
Material Adverse Change.

(b) Obtain and keep in full force and effect, all of the Governmental Approvals
necessary for the performance by Borrower of its obligations under the Loan
Documents and the grant of a security interest to Collateral Agent for the
ratable benefit of the Lenders, and each Lender, in all of the
Collateral.  Borrower shall promptly provide copies to Collateral Agent of any
material Governmental Approvals obtained by Borrower.

6.2 Financial Statements, Reports, Certificates.

(a) Deliver to each Lender: (i) as soon as available, but no later than thirty
(30) days after the last day of each month, a company prepared consolidated and
consolidating balance sheet and income statement covering the consolidated
operations of Borrower, and each of Borrower’s Subsidiaries, for such month
certified by a Responsible Officer and in a form reasonably acceptable to
Collateral Agent and no later than thirty (30) days after the last day of each
quarter, a company prepared cash flow statement covering the consolidated
operations of Borrower, and each of Borrower’s Subsidiaries, for such quarter
certified by a Responsible Officer and in a form reasonably acceptable to
Collateral Agent; (ii) as soon as available, but no later than one hundred
eighty (180) days after the last day of Borrower’s fiscal year, or within five
(5) days of filing with the Securities and Exchange Commission, audited
consolidated financial statements of Borrower prepared under GAAP, consistently
applied,

9

--------------------------------------------------------------------------------

 

together with an unqualified opinion (or an opinion qualified only as to going
concern) on the financial statements from an independent certified public
accounting firm acceptable to Collateral Agent in its reasonable discretion;
(iii) as soon as available after approval thereof by Borrower’s Board of
Directors, but no later than ten (10) days after the last day of each of
Borrower’s fiscal years, Borrower’s financial projections for the entire current
fiscal year as approved by Borrower’s Board of Directors, which such annual
projections shall be set forth in a month-by-month format (such annual financial
projections as originally delivered to Collateral Agent and the Lenders are
referred to herein as the “Annual Projections”; provided that, any revisions of
the Annual Projections approved by Borrower’s Board of Directors shall be
delivered to Collateral Agent and the Lenders no later than seven (7) days after
such approval); (iv) within five (5) days of delivery, copies of all statements,
reports and notices made available to Borrower’s security holders or holders of
Subordinated Debt; (v) within five (5) days of filing, all reports on Form 10-K,
10-Q and 8 K filed with the Securities and Exchange Commission (provided that
documents required to be delivered pursuant to this clause (v) shall be deemed
to have been delivered on the date on which Borrower posts such documents, or
provides a link thereto, on Borrower’s website on the internet at Borrower’s
website address); (vi) prompt notice of (A) any material change in the
composition of the Intellectual Property, (B) the registration of any copyright,
including any subsequent ownership right of Borrower in or to any copyright,
patent or trademark, and (C)  Borrower’s knowledge of any event that could
reasonably be expected to materially and adversely affect the value of the
Intellectual Property; (vii) as soon as available, but no later than thirty (30)
days after the last day of each month, copies of the month-end account
statements for each deposit account or securities account maintained by
Borrower, or any of Borrower’s Subsidiaries, which statements may be provided to
Collateral Agent and each Lender by Borrower or directly from the applicable
institution(s); and (viii) other financial information as reasonably requested
by Collateral Agent or any Lender.  Notwithstanding the foregoing, documents
required to be delivered pursuant to the terms hereof (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto, on Borrower’s website on the internet at Borrower’s website address.

(b) Concurrently with the delivery of the financial statements specified in
Section 6.2(a)(i) above but no later than thirty (30) days after the last day of
each month, deliver to each Lender, a duly completed Compliance Certificate
signed by a Responsible Officer.

(c) Keep proper books of record and account in accordance with GAAP in all
material respects, in which full, true and correct entries shall be made of all
dealings and transactions in relation to its business and activities.  Borrower
shall allow, at the sole cost of Borrower, Collateral Agent or any Lender,
during regular business hours upon reasonable prior notice (except while an
Event of Default has occurred and is continuing), to visit and inspect any of
its properties, to examine and make abstracts or copies from any of its books
and records, and to conduct a collateral audit and analysis of its operations
and the Collateral.  Such audits shall be conducted no more often than twice
every year unless (and more frequently if) an Event of Default has occurred and
is continuing.

6.3 Inventory; Returns.  Keep all Inventory in good and marketable condition,
free from material defects.  Returns and allowances between Borrower and their
Account Debtors shall follow Borrower’s customary practices as they exist at the
Effective Date.  Borrower must promptly notify Collateral Agent of all returns,
recoveries, disputes and claims that involve more than Two Hundred Fifty
Thousand Dollars ($250,000.00) individually or in the aggregate in any calendar
year.

6.4 Taxes; Pensions.  Timely file and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state, and local taxes,
assessments, deposits and contributions owed by Borrower, and each of Borrower’s
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.8 hereof, and shall deliver to Lenders, on demand,
appropriate certificates attesting to such payments, and pay all amounts
necessary to fund all present pension, profit sharing and deferred compensation
plans in accordance with their terms.

6.5 Insurance.  Keep its business and the Collateral insured for risks and in
amounts standard for companies in Borrower’s industry and location and as
Collateral Agent may reasonably request.  Insurance policies shall be in a form,
with companies, and in amounts that are reasonably satisfactory to Collateral
Agent and Lenders.  All property policies shall have a lender’s loss payable
endorsement showing Collateral Agent as lender loss payee and waive subrogation
against Collateral Agent, and all liability policies shall show, or have
endorsements showing, Collateral

10

--------------------------------------------------------------------------------

 

Agent, as additional insured.  All policies (or the loss payable and additional
insured endorsements) shall provide that the insurer shall endeavor to (and, in
any case, Borrower shall) give Collateral Agent at least thirty (30) days notice
before canceling, amending, or declining to renew its policy.  At Collateral
Agent’s request, Borrower shall deliver certified copies of policies and
evidence of all premium payments.  Proceeds payable under any policy shall, at
Collateral Agent’s option, be payable to Collateral Agent, for the ratable
benefit of the Lenders, on account of the Obligations.  Notwithstanding the
foregoing, (a) so long as no Event of Default has occurred and is continuing,
Borrower shall have the option of applying the proceeds of any casualty policy
up to Two Hundred Fifty Thousand Dollars ($250,000.00) with respect to any loss,
but not exceeding Two Hundred Fifty Thousand Dollars ($250,000.00), in the
aggregate for all losses under all casualty policies in any one year, toward the
replacement or repair of destroyed or damaged property; provided that any such
replaced or repaired property (i) shall be of equal or like value as the
replaced or repaired Collateral and (ii) shall be deemed Collateral in which
Collateral Agent has been granted a first priority security interest, and (b)
after the occurrence and during the continuance of an Event of Default, all
proceeds payable under such casualty policy shall, at the option of Collateral
Agent, be payable to Collateral Agent, for the ratable benefit of the Lenders,
on account of the Obligations.  If Borrower fails to obtain insurance as
required under this Section 6.5 or to pay any amount or furnish any required
proof of payment to third persons, Collateral Agent and/or any Lender may make
all or part of such payment or obtain such insurance policies required in this
Section 6.5, and take any action under the policies Collateral Agent or such
Lender deems prudent.

6.6 Operating Accounts.

(a) Maintain Borrower’s, and each of Borrower’s domestic Subsidiaries’, primary
Collateral Accounts with Bank or Bank’s Affiliates, and not less than ten
percent (10.00%) of Borrower’s and its’ Subsidiaries’ total deposits and
investments with Bank or Bank’s Affiliates. Without limiting the foregoing, (i)
all accounts permitted to be maintained outside of Bank pursuant to the
preceding sentence shall be subject to a Control Agreement in favor of
Collateral Agent (as necessary to perfect such Collateral Agent’s Lien in such
Collateral Accounts); (ii)  until such time as Borrower’s and its domestic
Subsidiaries’ Collateral Accounts are maintained with Bank or subject to Control
Agreements in favor of Collateral Agent, Borrower shall maintain all proceeds of
the Term Loans in accounts with Bank or in Collateral Accounts subject to a
Control Agreement in favor of Collateral Agent; and (iii) Borrower shall have
forty-five (45) days from the Effective Date to transition its and its domestic
Subsidiaries’ primary Collateral Accounts to Bank or Bank’s Affiliates.

(b) Borrower, and each of Borrower’s Subsidiaries, shall provide Collateral
Agent five (5) days’ prior written notice before establishing any Collateral
Account at or with any Person other than Bank or as otherwise permitted
herein.  In addition, for each Collateral Account that Borrower, or any of
Borrower’s domestic Subsidiaries, at any time maintains, Borrower, or any such
Subsidiary, shall cause the applicable bank or financial institution at or with
which such Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Collateral Agent’s Lien in such Collateral Account in
accordance with the terms hereunder prior to the establishment of such
Collateral Account, which Control Agreement may not be terminated without the
prior written consent of Collateral Agent.  The provisions of the previous
sentence shall not apply to deposit accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrower’s, or any of Borrower’s Subsidiaries’, employees and identified to
Collateral Agent by Borrower as such.

(c) Borrower shall not, nor shall Borrower’s domestic Subsidiaries, maintain any
Collateral Accounts except Collateral Accounts located in the United States in
accordance with Sections 6.6(a) and (b).

6.7 Protection of Intellectual Property Rights.  Borrower and each of its
Subsidiaries shall: (a) use commercially reasonable efforts to protect, defend
and maintain the validity and enforceability of its Intellectual Property that
is material to Borrower’s business; (b) promptly advise Collateral Agent in
writing of material infringement by a third party of its Intellectual Property;
and (c) not allow any Intellectual Property material to Borrower’s business to
be abandoned, forfeited or dedicated to the public without Collateral Agent’s
prior written consent.  If Borrower or any of its Subsidiaries (i) obtains any
patent, registered trademark or servicemark, registered copyright, registered
mask work, or any pending application for any of the foregoing, whether as
owner, licensee or otherwise in connection with the Product Collateral, or (ii)
applies for any patent or the registration of any trademark or servicemark in
connection with the Product Collateral, then Borrower or such Subsidiary shall,
on a quarterly basis (and more frequently upon the occurrence of an Event of
Default), provide written notice thereof to

11

--------------------------------------------------------------------------------

 

Collateral Agent and each Lender and shall execute such intellectual property
security agreements and other documents and take such other actions as
Collateral Agent shall reasonably request in its good faith business judgment on
and after the Marketing Approval Date to perfect and maintain a first priority
perfected security interest in favor of Collateral Agent, for the ratable
benefit of the Lenders, in such property. If Borrower or any of its Subsidiaries
decides to register any copyrights or mask works in the United States Copyright
Office in connection with the Product Collateral, Borrower or such Subsidiary
shall: (x) provide Collateral Agent and each Lender with at least fifteen (15)
days prior written notice of Borrower’s or such Subsidiary’s intent to register
such copyrights or mask works together with a copy of the application it intends
to file with the United States Copyright Office (excluding exhibits thereto);
(y) execute an intellectual property security agreement and such other documents
and take such other actions as Collateral Agent may reasonably request on and
after the Marketing Approval Date in its good faith business judgment to perfect
and maintain a first priority perfected security interest in favor of Collateral
Agent, for the ratable benefit of the Lenders, in the copyrights or mask works
intended to be registered with the United States Copyright Office; and (z)
record such intellectual property security agreement with the United States
Copyright Office on and after the Marketing Approval Date with the United States
Copyright Office.  Borrower or such Subsidiary shall promptly provide to
Collateral Agent and each Lender with evidence of the recording of the
intellectual property security agreement necessary for Collateral Agent to
perfect and maintain a first priority perfected security interest in such
property on and after the Marketing Approval Date.  

6.8 Litigation Cooperation.  From the date hereof and continuing through the
termination of this Agreement, make available to Collateral Agent and Lenders,
without expense to Collateral Agent or Lenders, Borrower and each of Borrower’s
officers, employees and agents and Borrower’s Books, to the extent that
Collateral Agent or any Lender may reasonably deem them necessary to prosecute
or defend any third-party suit or proceeding instituted by or against Collateral
Agent or any Lender with respect to any Collateral or relating to Borrower.

6.9 Notices of Litigation and Default.  Borrower will give prompt written notice
to Collateral Agent and Lenders of any litigation or governmental proceedings
pending or threatened (in writing) against Borrower, or any of Borrower’s
Subsidiaries, which could reasonably be expected to result in damages or costs
to Borrower, or any of Borrower’s Subsidiaries, of Two Hundred Fifty Thousand
Dollars ($250,000.00) or more or which could reasonably be expected to cause a
Material Adverse Change.  Without limiting or contradicting any other more
specific provision of this Agreement, promptly (and in any event within three
(3) Business Days) upon Borrower becoming aware of the existence of any Event of
Default or event which, with the giving of notice or passage of time, or both,
would constitute an Event of Default, Borrower shall give written notice to
Collateral Agent and Lenders of such occurrence, which such notice shall include
a reasonably detailed description of such Event of Default or event which, with
the giving of notice or passage of time, or both, would constitute an Event of
Default.

6.10 Minimum Liquidity. Borrower shall at all times maintain unrestricted cash
and Cash Equivalents, in Collateral Accounts maintained with Bank or subject to
Control Agreements in favor of Collateral Agent, in an amount equal to or
greater than (i) until such time as Borrower enters into a partnership
agreement, within the European Union, with respect to Vosaroxin, five (5) times
Borrower’s Monthly Cash Burn and (ii) at all times after such partnership
agreement has been entered into, three (3) times Borrower’s Monthly Cash Burn.
Notwithstanding the foregoing, from and after the Equity Event, Borrower shall
not be required to comply with the preceding sentence.

6.11 Landlord Waivers; Bailee Waivers.  In the event that Borrower, after the
Effective Date, intends to add any new offices or business locations, including
warehouses, or otherwise store any portion of the Collateral with, or deliver
any portion of the Collateral to, a bailee, in each case pursuant to Section
7.2, and in each case having a book value of Two Hundred Fifty Thousand Dollars
($250,000.00) or more per location, then Borrower will first receive the written
consent of Collateral Agent and such bailee or landlord, as applicable, must
execute and deliver a bailee waiver or landlord waiver, as applicable, in form
and substance reasonably satisfactory to Collateral Agent prior to the addition
of any new offices or business locations, or any such storage with or delivery
to any such bailee, as the case may be.  

6.12 Creation/Acquisition of Subsidiaries.  In the event Borrower, or any of
Borrower’s Subsidiaries, creates or acquires any Subsidiary, Borrower, or such
Subsidiary, shall promptly notify Collateral Agent and each Lender of the
creation or acquisition of such new Subsidiary and take all such action as may
be reasonably required by Collateral Agent or any Lender to cause each such
Subsidiary to become a co-Borrower hereunder or to

12

--------------------------------------------------------------------------------

 

guarantee the Obligations of Borrower under the Loan Documents and, in each
case, grant a continuing pledge and security interest in and to the assets of
such Subsidiary (substantially as described on Exhibit A hereto); and Borrower,
or such Subsidiary, as applicable, shall grant and pledge to Collateral Agent,
for the ratable benefit of the Lenders, and each Lender, a perfected security
interest in the Shares of each Subsidiary.  Without limiting the foregoing,
Collateral Agent reserves the right to perfect its security interest in the
Shares of each of Borrower’s Subsidiaries, whether now-existing or hereafter
acquired or created.

6.13 Further Assurances.

(a) Execute any further instruments and take further action as Collateral Agent
or any Lender reasonably requests to perfect or continue Collateral Agent’s Lien
in the Collateral or to effect the purposes of this Agreement.

(b) Deliver to Collateral Agent and Lenders, within five (5) days after the same
are sent or received, copies of all material correspondence, reports, documents
and other filings with any Governmental Authority that could reasonably be
expected to have a material adverse effect on any of the Governmental Approvals
material to Borrower’s business or otherwise on the operations of Borrower or
any of Borrower’s Subsidiaries.

7. NEGATIVE COVENANTS

Borrower shall not, and shall not permit any of its Subsidiaries to, do any of
the following without the prior written consent of the Required Lenders:

7.1 Dispositions.  Convey, sell, lease, transfer, assign, or otherwise dispose
of (collectively, “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, except for Transfers (a) of
Inventory in the ordinary course of business; (b) of worn out or obsolete
Equipment; (c) in connection with Permitted Liens and Permitted Investments; (d)
of non-exclusive licenses for the use of the Intellectual Property of Borrower,
or any of Borrower’s Subsidiaries, in the ordinary course of business in
connection with joint ventures and corporate collaborations; (e) licenses for
the use of the Intellectual Property of Borrower, or any of Borrower’s
Subsidiaries, that are approved by Borrower’s Board of Directors and which could
not result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discrete geographical areas outside of the United States;
and (f) an exclusive license of Borrower’s commercial rights (outside of the
United States) in Vosaroxin and SNS-062 to Sunesis International pursuant to, in
the case of  Vosaroxin, the Letter Agreement and the Resource Pooling
Arrangement or, with respect to SNS-062, similar arrangements in form and
content reasonably acceptable to the Collateral Agent and the Lenders.

7.2 Changes in Business, Management, Ownership, or Business
Locations.  (a) Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses engaged in by Borrower as of the Effective
Date or reasonably related thereto; (b) liquidate or dissolve; or (c) (i) any
Key Person shall cease to be actively engaged in the management of Borrower
unless a replacement for such Key Person is approved by Borrower’s Board of
Directors and engaged by Borrower within one hundred fifty (150) days of such
change, or (ii) enter into any transaction or series of related transactions in
which the stockholders of Borrower who were not stockholders immediately prior
to the first such transaction own more than forty nine percent (49%) of the
voting stock of Borrower immediately after giving effect to such transaction or
related series of such transactions (other than by the sale of Borrower’s equity
securities in a public offering, a private placement of public equity or to
venture capital investors or strategic/collaborative partners so long as
Borrower identifies to Collateral Agent the venture capital investors or
strategic/collaborative partners prior to the closing of the
transaction).  Borrower shall not, without at least twenty (20) days’ prior
written notice to Collateral Agent: (A) add any new offices or business
locations, including warehouses (unless such new offices or business locations
contain less than Two Hundred Fifty Thousand Dollars ($250,000.00) in assets or
property of Borrower); (B) change its jurisdiction of organization, (C) change
its organizational structure or type, (D) change its legal name, or (E) change
any organizational number (if any) assigned by its jurisdiction of organization.

7.3 Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock, shares or property of another Person. A Subsidiary may merge or
consolidate into another Subsidiary

13

--------------------------------------------------------------------------------

 

(provided such surviving Subsidiary is a “co-Borrower” hereunder or has provided
a secured guaranty of Borrower’s Obligations hereunder) or into Borrower
provided Borrower is the surviving legal entity, and as long as no Event of
Default is occurring prior thereto or arises as a result therefrom.

7.4 Indebtedness.  Create, incur, assume, or be liable for any Indebtedness, or
permit any Subsidiary to do so, other than Permitted Indebtedness.

7.5 Encumbrance.  Create, incur, allow, or suffer any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein (except for Permitted Liens that are permitted by the
terms of this Agreement to have priority over Collateral Agent’s Lien), or enter
into any agreement, document, instrument or other arrangement (except with or in
favor of Collateral Agent or any Lender) with any Person which directly or
indirectly prohibits or has the effect of prohibiting Borrower, or any of
Borrower’s Subsidiaries, from assigning, mortgaging, pledging, granting a
security interest in or upon, or encumbering any of Borrower’s, or such
Subsidiary’s, Intellectual Property, except as is otherwise permitted in Section
7.1 hereof and the definition of “Permitted Liens” herein.

7.6 Maintenance of Collateral Accounts.  Maintain any Collateral Account except
pursuant to the terms of Section 6.6 hereof.

7.7 Distributions; Investments. (a) Pay any dividends (other than dividends
payable solely in capital stock) or make any distribution or payment or redeem,
retire or purchase any capital stock (other than repurchases pursuant to the
terms of employee stock purchase plans, employee restricted stock agreements,
stockholder rights plans, director or consultant stock option plans, or similar
plans, provided such repurchases do not exceed Two Hundred Fifty Thousand
Dollars ($250,000.00) in the aggregate per fiscal year) or (b) directly or
indirectly make any Investment other than Permitted Investments, or permit any
of its Subsidiaries to do so.  Notwithstanding the foregoing, Subsidiaries of
Borrower shall be permitted to pay dividends, or make other distributions, to
Borrower.

7.8 Transactions with Affiliates.  Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower, except for (a)
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person, (b) equity
investments by Borrower’s investors, and (c) the transactions described in
Section 7.1(f).

7.9 Subordinated Debt.  (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to the Lenders.

7.10 Compliance.  Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a Material
Adverse Change, or permit any of its Subsidiaries to do so; withdraw or permit
any Subsidiary to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present pension, profit sharing and deferred compensation plan which could
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency.

7.11 Compliance with Anti-Terrorism Laws.  Collateral Agent hereby notifies
Borrower that pursuant to the requirements of Anti-Terrorism Laws, and
Collateral Agent’s policies and practices, Collateral Agent is required to
obtain, verify and record certain information and documentation that identifies
Borrower and their principals, which information includes the name and address
of Borrower and their principals and such other information that will allow
Collateral Agent to identify such party in accordance with Anti-Terrorism
Laws.  Borrower shall not, nor shall

14

--------------------------------------------------------------------------------

 

Borrower permit any Subsidiary or Affiliate to, directly or indirectly,
knowingly enter into any documents, instruments, agreements or contracts with
any Person listed on the OFAC Lists.  Borrower shall immediately notify
Collateral Agent if Borrower has knowledge that Borrower, or any Subsidiary or
Affiliate of Borrower, is listed on the OFAC Lists or (a) is convicted on, (b)
pleads nolo contendere to, (c) is indicted on, or (d) is arraigned and held over
on charges involving money laundering or predicate crimes to money
laundering.  Borrower shall not, nor shall Borrower permit any Subsidiary or
Affiliate to, directly or indirectly, (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including, without limitation,
the making or receiving of any contribution of funds, goods or services to or
for the benefit of any Blocked Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224, any similar executive order or other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No. 13224 or other
Anti-Terrorism Law.

7.12 Foreign Cash Assets.  Permit Borrower and its Subsidiaries to maintain cash
or Cash Equivalents outside the United States to exceed twenty-five percent
(25.00%) of Borrower’s and its Subsidiaries’ total cash and Cash
Equivalents.  Without limiting the foregoing, until Borrower has achieved the
Equity Event, Borrower shall not permit assets maintained by Sunesis Bermuda to
exceed Six Million Dollars ($6,000,000.00).

8. EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

8.1 Payment Default.  Borrower fails to (a) make any payment of principal or
interest on any Credit Extension on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable (which three (3) Business Day grace period shall not apply to payments
due on the Maturity Date or the date of acceleration pursuant to Section 9.1 (a)
hereof).  During the cure period, the failure to cure the payment default is not
an Event of Default (but no Credit Extension will be made during the cure
period);

8.2 Covenant Default.

(a) Borrower fails or neglects to perform any obligation in Sections 6.2
(Financial Statements, Reports, Certificates), 6.4 (Taxes), 6.5 (Insurance), 6.6
(Operating Accounts), 6.7 (Protection of Intellectual Property Rights), 6.9
(Notices of Litigation and Default), 6.10 (Minimum Liquidity), 6.11 (Landlord
Waivers; Bailee Waivers) or 6.12 (Creation/Acquisition of Subsidiaries) or
Borrower violates any covenant in Section 7; or

(b) Borrower, or any of Borrower’s Subsidiaries, fails or neglects to perform,
keep, or observe any other term, provision, condition, covenant or agreement
contained in this Agreement or any Loan Documents, and as to any default (other
than those specified in this Section 8) under such other term, provision,
condition, covenant or agreement that can be cured, has failed to cure the
default within ten (10) days after the occurrence thereof; provided, however,
that if the default cannot by its nature be cured within the ten (10) day period
or cannot after diligent attempts by Borrower be cured within such ten (10) day
period, and such default is likely to be cured within a reasonable time, then
Borrower shall have an additional period (which shall not in any case exceed
thirty (30) days) to attempt to cure such default, and within such reasonable
time period the failure to cure the default shall not be deemed an Event of
Default (but no Credit Extensions shall be made during such cure period).  Grace
periods provided under this Section shall not apply, among other things, to
financial covenants or any other covenants set forth in subsection (a) above;

8.3 Material Adverse Change.  A Material Adverse Change occurs;

8.4 Attachment; Levy; Restraint on Business.

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of Borrower or of any entity under control of Borrower (including a
Subsidiary) on deposit with any Lender or any Lender’s Affiliate or any bank or
other institution at which Borrower maintains a Collateral Account, or (ii) a
notice of lien, levy, or assessment is filed against any of Borrower’s assets by
any government agency, and the same under

15

--------------------------------------------------------------------------------

 

subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Credit Extensions shall be made during any
ten (10) day cure period; and

(b) (i) any material portion of Borrower’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (ii) any court order
enjoins, restrains, or prevents Borrower from conducting any part of its
business;

8.5 Insolvency. (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
and not dismissed or stayed within forty-five (45) days (but no Credit
Extensions shall be made while any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed);

8.6 Other Agreements.  There is a default in any agreement to which Borrower is
a party with a third party or parties resulting in a right by such third party
or parties, whether or not exercised, to accelerate the maturity of any
Indebtedness in an amount in excess of Two Hundred Fifty Thousand Dollars
($250,000.00) or that could reasonably be expected to have a Material Adverse
Change;

8.7 Judgments.  One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Two Hundred
Fifty Thousand Dollars ($250,000.00) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and shall remain unsatisfied, unvacated, or
unstayed for a period of ten (10) days after the entry thereof (provided that no
Credit Extensions will be made prior to the satisfaction, vacation, or stay of
such judgment, order or decree);

8.8 Misrepresentations.  Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later in this Agreement, any
Loan Document or in any writing delivered to Collateral Agent and/or Lenders or
to induce Collateral Agent and/or the Lenders to enter this Agreement or any
Loan Document, and such representation, warranty, or other statement is
incorrect in any material respect when made;

8.9 Subordinated Debt.  A default or breach occurs under any agreement between
Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Collateral Agent or the Lenders,
or any creditor that has signed such an agreement with Collateral Agent or the
Lenders breaches any terms of such agreement;

8.10 Governmental Approvals.  Any Governmental Approval shall have been revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term and such revocation, rescission, suspension,
modification or non-renewal has resulted in or could reasonably be expected to
result in a Material Adverse Change; or

8.11 Lien Priority.  Any Lien created hereunder or by any other Loan Document
shall at any time fail to constitute a valid and perfected Lien on any of the
Collateral purported to be secured thereby, subject to no prior or equal Lien,
other than Permitted Liens which are permitted to have priority in accordance
with the terms of this Agreement.

9. RIGHTS AND REMEDIES

9.1 Rights and Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default,
Collateral Agent shall, at the written direction of Required Lenders, without
notice or demand, do any or all of the following: (i) deliver notice of the
Event of Default to Borrower, (ii) by notice to Borrower declare all Obligations
immediately due and payable (but if an Event of Default described in Section 8.5
occurs all Obligations shall be immediately due and payable without any action
by Collateral Agent or the Lenders) or (iii) by notice to Borrower suspend or
terminate the obligations, if any, of the Lenders to advance money or extend
credit for Borrower’s benefit under this Agreement

16

--------------------------------------------------------------------------------

 

or under any other agreement between Borrower and Collateral Agent and/or the
Lenders (but if an Event of Default described in Section 8.5 occurs all
obligations, if any, of the Lenders to advance money or extend credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Collateral Agent and/or the Lenders shall be immediately terminated
without any action by Collateral Agent or the Lenders).

(b) Without limiting the rights of Collateral Agent and the Lenders set forth in
Section 9.1(a) above, upon the occurrence and during the continuance of an Event
of Default, Collateral Agent shall, at the written direction of the Required
Lenders, without notice or demand, to do any or all of the following:

(i) foreclose upon and/or sell or otherwise liquidate, the Collateral;

(ii) apply to the Obligations (a) any balances and deposits of Borrower that
Collateral Agent or any Lender holds or controls, or (b) any amount held or
controlled by Collateral Agent or any Lender owing to or for the credit or the
account of Borrower; and/or

(iii) commence and prosecute an Insolvency Proceeding or consent to Borrower
commencing any Insolvency Proceeding.

(c) Without limiting the rights of Collateral Agent and the Lenders set forth in
Sections 9.1(a) and (b) above, upon the occurrence and during the continuance of
an Event of Default, Collateral Agent shall, at the written direction of the
Required Lenders, without notice or demand, do any or all of the following:

(i) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Collateral Agent considers advisable,
notify any Person owing Borrower money of Collateral Agent’s security interest
in such funds, and verify the amount of such account;

(ii) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.  Borrower
shall assemble the Collateral if Collateral Agent requests and make it available
in a location as Collateral Agent reasonably designates.  Collateral Agent may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Collateral Agent a license to enter and
occupy any of its premises, without charge, to exercise any of Collateral
Agent’s rights or remedies;

(iii) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, the Collateral.  Collateral Agent is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, in
connection with Collateral Agent’s exercise of its rights under this Section
9.1, Borrower’s rights under all licenses and all franchise agreements inure to
Collateral Agent, for the benefit of the Lenders;

(iv) place a “hold” on any account maintained with Collateral Agent or the
Lenders and/or deliver a notice of exclusive control, any entitlement order, or
other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

(v) demand and receive possession of Borrower’s Books;

(vi) appoint a receiver to seize, manage and realize any of the Collateral, and
such receiver shall have any right and authority as any competent court will
grant or authorize in accordance with any applicable law, including any power or
authority to manage the business of Borrower;

(vii) subject to clauses 9.1(a) and (b), exercise all rights and remedies
available to Collateral Agent and each Lender under the Loan Documents or at law
or equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof);

17

--------------------------------------------------------------------------------

 

(viii) for any Letters of Credit, demand that Borrower (i) deposit cash with
Bank in an amount equal to (x) if such Letters of Credit are denominated in
Dollars, then one hundred five percent (105%); and (y) if such Letters of Credit
are denominated in a Foreign Currency, then one hundred ten percent (110%), of
the Dollar Equivalent of the aggregate face amount of all Letters of Credit
remaining undrawn (plus all interest, fees, and costs due or to become due in
connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit; and

(ix) terminate any FX Contracts.

Notwithstanding any provision of this Section 9.1 to the contrary, upon the
occurrence of any Event of Default, Collateral Agent shall have the right to
exercise any and all remedies referenced in this Section 9.1 without the written
consent of Required Lenders following the occurrence and during the continuance
of an Exigent Circumstance

9.2 Power of Attorney.  Borrower hereby irrevocably appoints Collateral Agent as
its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Collateral Agent determines reasonable; (d)
make, settle, and adjust all claims under Borrower’s insurance policies; (e)
pay, contest or settle any Lien, charge, encumbrance, security interest, and
adverse claim in or to the Collateral, or any judgment based thereon, or
otherwise take any action to terminate or discharge the same; and (f) transfer
the Collateral into the name of Collateral Agent or a third party as the Code or
any applicable law permits.  Borrower hereby appoints Collateral Agent as its
lawful attorney-in-fact to sign Borrower’s name on any documents necessary to
perfect or continue the perfection of Collateral Agent’s security interest in
the Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnity obligations) have been satisfied in
full and Collateral Agent and the Lenders are under no further obligation to
make Credit Extensions hereunder.  Collateral Agent’s foregoing appointment as
Borrower’s attorney in fact, and all of Collateral Agent’s rights and powers,
coupled with an interest, are irrevocable until all Obligations (other than
inchoate indemnity obligations) have been fully repaid and performed and
Collateral Agent’s and the Lenders’ obligation to provide Credit Extensions
terminates.

9.3 Protective Payments.  If Borrower fails to obtain the insurance called for
by Section 6.5 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document, Collateral Agent may obtain such insurance or make such payment, and
all amounts so paid by Collateral Agent are Lenders’ Expenses and immediately
due and payable, bearing interest at the Default Rate, and secured by the
Collateral.  Collateral Agent will make reasonable efforts to provide Borrower
with notice of Collateral Agent obtaining such insurance or making such payment
at the time it is obtained or paid or within a reasonable time thereafter.  No
such payments by Collateral Agent are deemed an agreement to make similar
payments in the future or Collateral Agent’s waiver of any Event of Default.

9.4 Application of Payments and Proceeds.  Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) Borrower irrevocably waives the right to
direct the application of any and all payments at any time or times thereafter
received by Collateral Agent from or on behalf of Borrower of all or any part of
the Obligations, and, as between Borrower on the one hand and Collateral Agent
and Lenders on the other, Collateral Agent shall have the continuing and
exclusive right to apply and to reapply any and all payments received against
the Obligations in such manner as Collateral Agent may deem advisable
notwithstanding any previous application by Collateral Agent, and (b) the
proceeds of any sale of, or other realization upon all or any part of the
Collateral shall be applied: first, to the Lenders’ Expenses; second, to accrued
and unpaid interest on the Obligations (including any interest which, but for
the provisions of the United States Bankruptcy Code, would have accrued on such
amounts); third, to the principal amount of the Obligations outstanding; and
fourth, to any other indebtedness or obligations of Borrower owing to Collateral
Agent or any Lender under the Loan Documents.  Any balance remaining shall be
delivered to Borrower or to whoever may be lawfully entitled to receive such
balance or as a court of competent jurisdiction may direct.  In carrying out the
foregoing, (x) amounts received shall be applied in the numerical order provided
until exhausted

18

--------------------------------------------------------------------------------

 

prior to the application to the next succeeding category, and (y) each of the
Persons entitled to receive a payment in any particular category shall receive
an amount equal to its pro rata share of amounts available to be applied
pursuant thereto for such category.  Any reference in this Agreement to an
allocation between or sharing by the Lenders of any right, interest or
obligation “ratably,” “proportionally” or in similar terms shall refer to Pro
Rata Share unless expressly provided otherwise.  Collateral Agent, or if
applicable, each Lender, shall promptly remit to the other Lenders such sums as
may be necessary to ensure the ratable repayment of each Lender’s portion of any
Term Loan and the ratable distribution of interest, fees and reimbursements paid
or made by Borrower.  Notwithstanding the foregoing, a Lender receiving a
scheduled payment shall not be responsible for determining whether the other
Lenders also received their scheduled payment on such date; provided, however,
if it is later determined that a Lender received more than its ratable share of
scheduled payments made on any date or dates, then such Lender shall remit to
Collateral Agent or other Lenders such sums as may be necessary to ensure the
ratable payment of such scheduled payments, as instructed by Collateral
Agent.  If any payment or distribution of any kind or character, whether in
cash, properties or securities, shall be received by a Lender in excess of its
ratable share, then the portion of such payment or distribution in excess of
such Lender’s ratable share shall be received by such Lender in trust for and
shall be promptly paid over to the other Lender for application to the payments
of amounts due on the other Lenders’ claims.  To the extent any payment for the
account of Borrower is required to be returned as a voidable transfer or
otherwise, the Lenders shall contribute to one another as is necessary to ensure
that such return of payment is on a pro rata basis.  If any Lender shall obtain
possession of any Collateral, it shall hold such Collateral for itself and as
agent and bailee for Collateral Agent and other Lenders for purposes of
perfecting Collateral Agent’s security interest therein.

9.5 Liability for Collateral.  So long as Collateral Agent and the Lenders
comply with reasonable banking practices regarding the safekeeping of the
Collateral in the possession or under the control of Collateral Agent and the
Lenders, Collateral Agent and the Lenders shall not be liable or responsible
for: (a) the safekeeping of the Collateral; (b) any loss or damage to the
Collateral; (c) any diminution in the value of the Collateral; or (d) any act or
default of any carrier, warehouseman, bailee, or other Person.  Borrower bears
all risk of loss, damage or destruction of the Collateral.

9.6 No Waiver; Remedies Cumulative.  Collateral Agent’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Collateral Agent thereafter to demand strict performance and compliance
herewith or therewith.  No waiver hereunder shall be effective unless signed by
Collateral Agent and then is only effective for the specific instance and
purpose for which it is given.  Collateral Agent’s rights and remedies under
this Agreement and the other Loan Documents are cumulative.  Collateral Agent
has all rights and remedies provided under the Code, any applicable law, by law,
or in equity.  Collateral Agent’s exercise of one right or remedy is not an
election, and Collateral Agent’s waiver of any Event of Default is not a
continuing waiver.  Collateral Agent’s delay in exercising any remedy is not a
waiver, election, or acquiescence.

9.7 Demand Waiver.  Borrower waives, to the fullest extent permitted by law,
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by Collateral Agent on which Borrower is liable.

19

--------------------------------------------------------------------------------

 

10. NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by facsimile transmission; (c) one (1) Business Day
after deposit with a reputable overnight courier with all charges prepaid; or
(d) when delivered, if hand-delivered by messenger, all of which shall be
addressed to the party to be notified and sent to the address, facsimile number,
or email address indicated below.  Any of Collateral Agent, Lender or Borrower
may change its mailing address or facsimile number by giving the other party
written notice thereof in accordance with the terms of this Section 10.

 

If to Borrower:

 

SUNESIS PHARMACEUTICALS, INC.

395 Oyster Point Boulevard, Suite 400

South San Francisco, California  94080

Attn: Chief Financial Officer

Fax:  (650) 266-3505

 

 

 

with a copy (which shall not constitute notice) to:

 

Cooley LLP

3175 Hanover Street

Palo Alto, California 94304-1130

Attn:  Mehdi Khodadad

Fax:  (650) 894-7400

 

 

 

If to Collateral Agent:

 

BRIDGE BANK, a division of Western Alliance Bank

55 Almaden Boulevard, Suite 100

San Jose, California  95113

Attn: Loan Operations

 

 

 

with a copy to:

 

BRIDGE BANK, a division of Western Alliance Bank

12220 El Camino Real, Suite 100

San Diego, California 92130

Attn:  Robert C. Lake, SVP, Head of Life Sciences

EMAIL:  rob.lake@bridgebank.com

 

 

 

with a copy to:

 

SOLAR CAPITAL LTD.

500 Park Avenue, 3rd Floor

New York, New York 10022

Attn:  Christopher Kalakay

Fax:  (212) 993-1698

 

 

 

with a copy (which shall not constitute notice):

 

DLA Piper LLP (US)

4365 Executive Drive, Suite 1100

San Diego, California 92121-2133

Attn: Troy Zander

Fax: (858) 638-5086

 

with a copy (which shall not constitute notice):

 

LATHAM & WATKINS LLP

505 Montgomery Street, Suite 2000

San Francisco, CA 94111-6538

Attn: Haim Zaltzman

Fax: (415) 395-8095

 

 

 

 

20

--------------------------------------------------------------------------------

 

11. CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER.

11.1 Governing Law and Jurisdiction.  THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
(EXCLUDING THOSE LOAN DOCUMENTS THAT BY THEIR OWN TERMS ARE EXPRESSLY GOVERNED
BY THE LAWS OF ANOTHER JURISDICTION) AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW)), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE
COLLATERAL, PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER THAN
NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF
PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT
OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE
TO APPLY TO THAT EXTENT.

11.2 Waiver of Jury Trial.  EACH OF BORROWER, COLLATERAL AGENT AND LENDERS
UNCONDITIONALLY WAIVES ANY AND ALL RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER LOAN
DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY DEALINGS AMONG BORROWER,
COLLATERAL AGENT AND/OR LENDERS RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED AMONG BORROWER, COLLATERAL AGENT AND/OR LENDERS.  THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE.  THIS WAIVER MAY NOT BE MODIFIED
EITHER ORALLY OR IN WRITING.  THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS
TRANSACTION OR ANY RELATED TRANSACTION.  THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

11.3 Submission to Jurisdiction.  Any legal action or proceeding with respect to
the Loan Documents shall be brought exclusively in the courts of the State of
New York located in the City of New York, Borough of Manhattan, or of the United
States of America for the Southern District of New York and, by execution and
delivery of this Agreement, Borrower hereby accepts for itself and in respect of
its Property, generally and unconditionally, the jurisdiction of the aforesaid
courts.  Notwithstanding the foregoing, Collateral Agent and Lenders shall have
the right to bring any action or proceeding against Borrower (or any property of
Borrower) in the court of any other jurisdiction Collateral Agent or Lenders
deem necessary or appropriate in order to realize on the Collateral or other
security for the Obligations.  The parties hereto hereby irrevocably waive any
objection, including any objection to the laying of venue or based on the
grounds of forum non conveniens, that any of them may now or hereafter have to
the bringing of any such action or proceeding in such jurisdictions.

11.4 Service of Process.  Borrower irrevocably waives personal service of any
and all legal process, summons, notices and other documents and other service of
process of any kind and consents to such service in any suit, action or
proceeding brought in the United States of America with respect to or otherwise
arising out of or in connection with any Loan Document by any means permitted by
applicable requirements of law, including by the mailing thereof (by registered
or certified mail, postage prepaid) to the address of Borrower specified herein
(and shall be effective when such mailing shall be effective, as provided
therein).  Borrower agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

11.5 Non-exclusive Jurisdiction.  Nothing contained in this Article 11 shall
affect the right of Collateral Agent or Lenders to serve process in any other
manner permitted by applicable requirements of law or commence legal proceedings
or otherwise proceed against Borrower in any other jurisdiction.

21

--------------------------------------------------------------------------------

 

12. GENERAL PROVISIONS

12.1 Successors and Assigns. This Agreement binds and is for the benefit of the
successors and permitted assigns of each party.  Borrower may not transfer,
pledge or assign this Agreement or any rights or obligations under it without
Collateral Agent’s and each Lender’s prior written consent (which may be granted
or withheld in Collateral Agent’s and each Lender’s discretion, subject to
Section 12.6).  The Lenders have the right, without the consent of or notice to
Borrower, to sell, transfer, assign, pledge, negotiate, or grant participation
in (any such sale, transfer, assignment, negotiation, or grant of a
participation, a “Lender Transfer”) all or any part of, or any interest in, the
Lenders’ obligations, rights, and benefits under this Agreement and the other
Loan Documents; provided, however, that any such Lender Transfer (other than a
transfer, pledge, sale or assignment to an Eligible Assignee) of its
obligations, rights, and benefits under this Agreement and the other Loan
Documents shall require the prior written consent of the Required Lenders (such
approved assignee, an “Approved Lender”).  Borrower and Collateral Agent shall
be entitled to continue to deal solely and directly with such Lender in
connection with the interests so assigned until Collateral Agent shall have
received and accepted an effective assignment agreement in form reasonably
satisfactory to Collateral Agent executed, delivered and fully completed by the
applicable parties thereto, and shall have received such other information
regarding such Eligible Assignee or Approved Lender as Collateral Agent
reasonably shall require.  Notwithstanding anything to the contrary contained
herein, so long as no Event of Default has occurred and is continuing, no Lender
Transfer (other than a Lender Transfer (i) in respect of the Warrants or (ii) in
connection with (x) assignments by a Lender due to a forced divestiture at the
request of any regulatory agency; or (y) a Lender’s own financing or
securitization transactions and upon the occurrence of a default, Event of
Default or similar occurrence with respect to such financing or securitization
transaction) shall be permitted to any Person if such person is an Affiliate or
Subsidiary of Borrower, a direct competitor of Borrower or a vulture hedge fund,
each as determined by Collateral Agent, without Borrower’s consent.

12.2 Indemnification.  Borrower agrees to indemnify, defend and hold Collateral
Agent and the Lenders and their respective directors, officers, employees,
agents, attorneys, or any other Person affiliated with or representing
Collateral Agent or the Lenders (each, an “Indemnified Person”) harmless
against:  (a) all obligations, demands, claims, and liabilities (collectively,
“Claims”) asserted by any other party in connection with; related to; following;
or arising from, out of or under, the transactions contemplated by the Loan
Documents; and (b) all losses or Lenders’ Expenses incurred, or paid by
Indemnified Person in connection with; related to; following; or arising from,
out of or under, the transactions contemplated by the Loan Documents between
Collateral Agent, and/or the Lenders and Borrower (including reasonable
attorneys’ fees and expenses), except for Claims and/or losses directly caused
by such Indemnified Person’s  gross negligence or willful misconduct. Borrower
hereby further indemnifies, defends and holds each Indemnified Person harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the fees and disbursements of
counsel for such Indemnified Person) in connection with any investigative,
response, remedial, administrative or judicial matter or proceeding, whether or
not such Indemnified Person shall be designated a party thereto and including
any such proceeding initiated by or on behalf of Borrower, and the reasonable
expenses of investigation by engineers, environmental consultants and similar
technical personnel and any commission, fee or compensation claimed by any
broker (other than any broker retained by Collateral Agent or Lenders) asserting
any right to payment for the transactions contemplated hereby which may be
imposed on, incurred by or asserted against such Indemnified Person as a result
of or in connection with the transactions contemplated hereby and the use or
intended use of the proceeds of the loan proceeds except for liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs, expenses and disbursements directly caused by such Indemnified Person’s
gross negligence or willful misconduct.

12.3 Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.

12.4 Severability of Provisions.  Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

12.5 Correction of Loan Documents.  Collateral Agent and the Lenders may correct
patent errors and fill in any blanks in this Agreement and the other Loan
Documents consistent with the agreement of the parties.

12.6 Amendments in Writing; Integration.   No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, no approval or consent thereunder, or any consent to any

22

--------------------------------------------------------------------------------

 

departure by Borrower therefrom, shall in any event be effective unless the same
shall be in writing and signed by Borrower, Collateral Agent and the Required
Lenders provided that

(i) no such amendment, waiver or other modification that would have the effect
of increasing or reducing a Lender’s Term Loan Commitment or Commitment
Percentage shall be effective as to such Lender without such Lender’s written
consent;

(ii) no such amendment, waiver or modification that would affect the rights and
duties of Collateral Agent shall be effective without Collateral Agent’s written
consent or signature;

(iii) no such amendment, waiver or other modification shall, unless signed by
all the Lenders directly affected thereby, (A) reduce the principal of, rate of
interest on or any fees with respect to any Term Loan or forgive any principal,
interest (other than default interest) or fees (other than late charges) with
respect to any Term Loan (B) postpone the date fixed for, or waive, any payment
of principal of any Term Loan or of interest on any Term Loan (other than
default interest) or any fees provided for hereunder (other than late charges or
for any termination of any commitment); (C) change the definition of the term
“Required Lenders” or the percentage of Lenders which shall be required for
Lenders to take any action hereunder; (D) release all or substantially all of
any material portion of the Collateral, authorize Borrower to sell or otherwise
dispose of all or substantially all or any material portion of the Collateral or
release any guarantor of all or any portion of the Obligations or its guaranty
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be expressly permitted under this Agreement or the
other Loan Documents (including in connection with any disposition permitted
hereunder); (E) amend, waive or otherwise modify this Section 12.6 or the
definitions of the terms used in this Section 12.6 insofar as the definitions
affect the substance of this Section 12.6; (F) consent to the assignment,
delegation or other transfer by Borrower of any of its rights and obligations
under any Loan Document or release Borrower of its payment obligations under any
Loan Document, except, in each case with respect to this clause (F), pursuant to
a merger or consolidation permitted pursuant to this Agreement; (G) amend any of
the provisions of Section 9.4 or amend any of the definitions Pro Rata Share,
Term Loan Commitment, Commitment Percentage or that provide for the Lenders to
receive their Pro Rata Shares of any fees, payments, setoffs or proceeds of
Collateral hereunder; (H) subordinate the Liens granted in favor of Collateral
Agent securing the Obligations; or (I) amend any of the provisions of Section
12.10.  It is hereby understood and agreed that all Lenders shall be deemed
directly affected by an amendment, waiver or other modification of the type
described in the preceding clauses (C), (D), (E), (F), (G) and (H) of the
preceding sentence;

(iv) the provisions of the foregoing clauses (i), (ii) and (iii) are subject to
the provisions of any interlender or agency agreement among the Lenders and
Collateral Agent pursuant to which any Lender may agree to give its consent in
connection with any amendment, waiver or modification of the Loan Documents only
in the event of the unanimous agreement of all Lenders.

(b) Other than as expressly provided for in Section 12.6(a)(i)-(iii), Collateral
Agent may, if requested by the Required Lenders, from time to time designate
covenants in this Agreement less restrictive by notification to a representative
of Borrower.

(c) This Agreement and the Loan Documents represent the entire agreement about
this subject matter and supersede prior negotiations or agreements.  All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.

12.7 Counterparts.  This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

23

--------------------------------------------------------------------------------

 

12.8 Survival.  All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied.  The obligation of Borrower in Section 12.2 to
indemnify each Lender and Collateral Agent, as well as the confidentiality
provisions in Section 12.9 below, shall survive until the statute of limitations
with respect to such claim or cause of action shall have run.

12.9 Confidentiality.  In handling any confidential information of Borrower, the
Lenders and Collateral Agent shall exercise the same degree of care that it
exercises for their own proprietary information, but disclosure of information
may be made: (a) to the Lenders’ and Collateral Agent’s Subsidiaries or
Affiliates; (b) to prospective transferees or purchasers of any interest in the
Credit Extensions (provided, however, the Lenders and Collateral Agent shall use
commercially reasonable efforts to obtain such prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Lenders’ or Collateral Agent’s
regulators or as otherwise required in connection with an examination or audit;
(e) as Collateral Agent considers appropriate in exercising remedies under the
Loan Documents; and (f) to third party service providers of the Lenders and/or
Collateral Agent so long as such service providers have executed a
confidentiality agreement with the Lenders and Collateral Agent with terms no
less restrictive than those contained herein. Confidential information does not
include information that either: (i) is in the public domain or in the Lenders’
and/or Collateral Agent’s possession when disclosed to the Lenders and/or
Collateral Agent, or becomes part of the public domain after disclosure to the
Lenders and/or Collateral Agent through no fault of the Lenders and/or the
Collateral Agent; or (ii) is disclosed to the Lenders and/or Collateral Agent by
a third party, if the Lenders and/or Collateral Agent does not know that the
third party is prohibited from disclosing the information. Collateral Agent and
the Lenders may use confidential information for any purpose, including, without
limitation, for the development of client databases, reporting purposes, and
market analysis, so long as Collateral Agent does not disclose Borrower’s
identity or the identity of any person associated with Borrower unless otherwise
expressly permitted by this Agreement.  The provisions of the immediately
preceding sentence shall survive the termination of this Agreement.

12.10 Right of Set Off.  Borrower hereby grants to Collateral Agent and to each
Lender, a lien, security interest and right of set off as security for all
Obligations to Collateral Agent and each Lender hereunder, whether now existing
or hereafter arising upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
Collateral Agent or the Lenders or any entity under the control of Collateral
Agent or the Lenders (including a Collateral Agent affiliate) or in transit to
any of them.  At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Collateral Agent or the Lenders may
set off the same or any part thereof and apply the same to any liability or
obligation of Borrower even though unmatured and regardless of the adequacy of
any other collateral securing the Obligations.  ANY AND ALL RIGHTS TO REQUIRE
COLLATERAL AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

13. COLLATERAL AGENT.  Collateral Agent and the Lenders hereby agree to the
terms and conditions set forth on Annex I attached hereto.  Borrower
acknowledges and agrees to the terms and conditions set forth on Annex I
attached hereto

14. DEFINITIONS

14.1 Definitions.  As used in this Agreement, the following terms have the
following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Advance Request Form” is that certain form attached hereto as Exhibit B-1.

24

--------------------------------------------------------------------------------

 

“Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Amortization Date” is May 1, 2017; provided that if the Extended Interest-Only
Period occurs, the Amortization Date shall mean November 1, 2017.

“Annual Projections” is defined in Section 6.2(a).

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and the
laws administered by OFAC.

“Approved Fund” means any (i) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the ordinary course of its business or (ii) any Person (other than a natural
person) which temporarily warehouses loans for any Lender or any entity
described in the preceding clause (i) and that, with respect to each of the
preceding clauses (i) and (ii), is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person (other than a natural person) or an
Affiliate of a Person (other than a natural person) that administers or manages
a Lender.

“Approved Lender” has the meaning given it in Section 12.1.

“Bermuda Share Pledge Documents” means those certain share pledge agreements by
Borrower with respect to the Shares held by Borrower in Sunesis Bermuda and
Sunesis International in favor of Collateral Agent, for the ratable benefit of
the Lenders, in form and substance reasonably satisfactory to Collateral Agent
and the Lenders, and any other documents, instruments, and undertakings
necessary and reasonably required by Collateral Agent and the Lenders to be
executed in connection therewith.

“Blocked Person” means any Person:  (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are Borrower’s books and records including ledgers, federal,
and state tax returns, records regarding Borrower’s assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

“Business Day” is any day that is not a Saturday, Sunday or a day on which
Collateral Agent is closed.

“Cash Equivalents” are (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., and (c) certificates of deposit
maturing no more than one (1) year after issue provided that the account in
which any such certificate of deposit is maintained is subject to a Control
Agreement in favor of Collateral Agent.  For the avoidance of doubt, the direct
purchase by Borrower, co-borrower, or any subsidiary of Borrower of any Auction
Rate Securities, or purchasing

25

--------------------------------------------------------------------------------

 

participations in, or entering into any type of swap or other derivative
transaction, or otherwise holding or engaging in any ownership interest in any
type of Auction Rate Security by Borrower, co-borrower, or any subsidiary of
Borrower shall be conclusively determined by the Lenders as an ineligible Cash
Equivalent, and any such transaction shall expressly violate each other
provision of this Agreement governing Permitted Investments.  Notwithstanding
the foregoing, Cash Equivalents does not include and Borrower, and each of
Borrower’s Subsidiaries, are prohibited from purchasing, purchasing
participations in, entering into any type of swap or other equivalent derivative
transaction, or otherwise holding or engaging in any ownership interest in any
type of debt instrument, including, without limitation, any corporate or
municipal bonds with a long-term nominal maturity for which the interest rate is
reset through a dutch auction and more commonly referred to as an auction rate
security.

“Claims” are defined in Section 12.2.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Collateral Agent’s Lien on any Collateral is governed by the Uniform
Commercial Code in effect in a jurisdiction other than the State of New York,
the term “Code” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A granted by Borrower to Collateral Agent, for the ratable benefit of
the Lenders; provided that, after the termination of the RPI Obligations and the
termination of the Revenue Participation Agreement, without any further action
on the part of Collateral Agent, Borrower or any Lender, the “Collateral” shall
mean any and all properties, rights and assets of Borrower described on Exhibit
A-1 granted by Borrower to Collateral Agent, for the ratable benefit of the
Lenders.  Notwithstanding anything contained in this Agreement or any other Loan
Document to the contrary, (i) until the Marketing Approval Date, (x) the
collateral description on any UCC financing statement or financing statement
amendment filed by the Collateral Agent or any Lender to perfect its security
interest in the Collateral shall reflect the Collateral description contained in
Exhibit A-1 and not the Collateral description contained in Exhibit A, and (y)
neither the Collateral Agent nor any Lender shall file or record the IP
Agreement with the U.S. Patent and Trademark Office and (ii) no sooner than one
(1) Business Day following the Marketing Approval Date, the Collateral Agent
shall be authorized to (x) file, or cause to be filed, a UCC Financing Statement
Amendment, amending the Collateral description to reflect Exhibit A, and (y)
file the IP Agreement with the U.S. Patent and Trademark Office. Effective from
and after the termination of all RPI Obligations and the termination of the
Revenue Participation Agreement, Collateral Agent shall, upon written request
from, and at the sole cost and expense of, Borrower, file or record (as
applicable), or cause to be filed or recorded, a UCC Financing Statement
Amendment, amending the Collateral description to reflect Exhibit A-1 and to
terminate the recordation of the IP Agreement.

“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.

“Collateral Agent” means Bank, not in its individual capacity, but solely in its
capacity as agent on behalf of and for the benefit of the Lenders.

“Collateral Agent-Related Person” means the Collateral Agent, together with its
Affiliates, and the officers, directors, employees, agents, advisors, auditors
and attorneys-in-fact of such Persons; provided, however, that no Collateral
Agent-Related Person shall be an Affiliate of Borrower.

“Collateral Sharing Agreement” means that certain Collateral Sharing Agreement
among RPI and Collateral Agent, dated as of the Effective Date, in form and
content acceptable to Collateral Agent and Lenders.

“Commitment Percentage” is set forth in Schedule 1.1, as amended from time to
time.

26

--------------------------------------------------------------------------------

 

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Communication” is defined in Section 10.

“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit C.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co‑made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Collateral Agent pursuant to which
Collateral Agent obtains control (within the meaning of the Code) for the
benefit of the Lenders over such Deposit Account, Securities Account, or
Commodity Account.

“Credit Extension” is any Term Loan or any other extension of credit by
Collateral Agent or Lenders for Borrower’s benefit.

“Default Rate” is defined in Section 2.3(b).

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is Borrower’s deposit account, account number
xxxx084159, maintained with the Bank.

“Disbursement Letter” is that certain form attached hereto as Exhibit B-1.

“Dollars,” “dollars” and “$” each mean lawful money of the United States.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Bank at such time on the basis of the then‑prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Effective Date” is defined in the preamble of this Agreement.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act of 1933, as amended) and which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which either (A) has a rating of BBB or higher from Standard & Poor’s
Rating Group and a rating of Baa2 or higher from Moody’s Investors Service, Inc.
at the date that it becomes a Lender or (B) has total assets in excess of Five
Billion Dollars ($5,000,000,000.00), and in each case of clauses (i) through
(iv), which, through its applicable lending office, is capable of lending to
Borrower without the imposition of any

27

--------------------------------------------------------------------------------

 

withholding or similar taxes; provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include, unless an Event of Default has occurred
and is continuing, (i) Borrower or any of Borrower’s Affiliates or Subsidiaries
or (ii) a direct competitor of Borrower or a vulture hedge fund, each as
determined by Collateral Agent.  Notwithstanding the foregoing, (x) in
connection with assignments by a Lender due to a forced divestiture at the
request of any regulatory agency, the restrictions set forth herein shall not
apply and Eligible Assignee shall mean any Person or party and (y) in connection
with a Lender’s own financing or securitization transactions, the restrictions
set forth herein shall not apply and Eligible Assignee shall mean any Person or
party providing such financing or formed to undertake such securitization
transaction and any transferee of such Person or party upon the occurrence of a
default, event of default or similar occurrence with respect to such financing
or securitization transaction; provided that no such sale, transfer, pledge or
assignment under this clause (y) shall release such Lender from any of its
obligations hereunder or substitute any such Person or party for such Lender as
a party hereto until Collateral Agent shall have received and accepted an
effective assignment agreement from such Person or party in form reasonably
satisfactory to Collateral Agent executed, delivered and fully completed by the
applicable parties thereto, and shall have received such other information
regarding such Eligible Assignee as Collateral Agent reasonably shall require.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“Equity Event” means Borrower’s receipt after the Effective Date of net cash
proceeds (with no right of redemption, clawback, escrow or similar right to
offset) of at least Twenty Five Million Dollars ($25,000,000.00) in the
aggregate from any transaction or series of related transactions from a
collaboration agreement, sale or issuance of Borrower’s equity securities, or
any combination thereof.

“ERISA” is the Employee Retirement Income Security Act of 1974, as amended, and
its regulations.

“Event of Default” is defined in Section 8.

“Exigent Circumstance” means any event or circumstance that, in the reasonable
judgment of Collateral Agent, imminently threatens the ability of Collateral
Agent to realize upon all or any material portion of the Collateral, such as,
without limitation, fraudulent removal, concealment, or abscondment thereof,
destruction or material waste thereof, or failure of Borrower or any of its
Subsidiaries after reasonable demand to maintain or reinstate adequate casualty
insurance coverage, or which, in the judgment of Collateral Agent, could
reasonably be expected to result in a material diminution in value of the
Collateral.

“Existing Indebtedness” is the indebtedness of Borrower to the Existing Lenders
in the aggregate principal outstanding amount as of the Closing Date of
approximately Seven Million One Hundred Ninety-Eight Thousand Four Hundred
Ninety-One Dollars ($7,198,491) pursuant to that certain Loan and Security
Agreement, dated as of October 18, 2011, entered into by and between the
Existing Lenders and Borrower.

“Existing Lenders” means Oxford Finance LLC, Silicon Valley Bank and Horizon
Technology Finance Corporation; and their respective successors and assigns.

“Extended Interest-Only Period” means Borrower’s written election to Collateral
Agent by March 31, 2017, to extend the Amortization Date to November 1, 2017,
which election is contingent upon Borrower obtaining (and providing evidence of
the same, in form and content reasonably acceptable to Collateral Agent and the
Lenders, of) regulatory approval for Vosaroxin as a potential treatment for
relapsed or refractory acute myeloid leukemia in Europe, including but not
limited to obtaining a CE Mark with respect thereto.

“Final Payment” is a payment (in addition to and not a substitution for the
regular monthly payments of principal plus accrued interest) due on the earliest
to occur of (a) the Maturity Date, or (b) the acceleration of the Term Loans, or
(c) the prepayment of the Term Loans pursuant to Section 2.2(c) or (d), equal to
the original principal amount of the Term Loans multiplied by the Final Payment
Percentage, payable to Lenders in accordance with their respective Pro Rata
Shares.

28

--------------------------------------------------------------------------------

 

“Final Payment Percentage” is three and three-quarters percent (3.75%).

“Foreign Currency” means lawful money of a country other than the United States.

“Funding Date” is any date on which a Credit Extension is made to or on account
of Borrower which shall be a Business Day.

“FX Contract” is any foreign exchange contract by and between Borrower and Bank
under which Borrower commits to purchase from or sell to Bank a specific amount
of Foreign Currency on a specified date.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession in the
United States, which are applicable to the circumstances as of the date of
determination.

“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.

“Indemnified Person” is defined in Section 12.2.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, trade names, service marks, mask
works, rights of use of any name, domain names, or any other similar rights, any
applications therefor, whether registered or not, and the goodwill of the
business of any Person connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, clinical and non-clinical data, rights
to unpatented inventions, and any claims for damage by way of any past, present,
or future infringement of any of the foregoing.

29

--------------------------------------------------------------------------------

 

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of any Person’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“IP Agreement” means that certain Intellectual Property Security Agreement dated
as of the Effective Date by and between Borrower and Collateral Agent.

“Key Person” means each of Borrower’s (i) President and/or Chief Executive
Officer, or (ii) Chief Financial Officer and/or V.P. of Finance (or similar).

“Lender” is any one of the Lenders.

“Lenders” shall mean the Persons identified on Schedule 1.1 hereto and each
assignee that becomes a party to this Agreement pursuant to Section 12.1.

“Lenders’ Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses, as well as appraisal fees,
fees incurred on account of lien searches, inspection fees, and filing fees) for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred by Collateral Agent
and/or the Lenders in connection with the Loan Documents.

“Letter Agreement” means that certain Letter Agreement from Borrower to Sunesis
International dated as of July 22, 2013, as in effect on the Effective Date;
provided that the same shall not be modified, amended or restated without
Collateral Agent’s prior written consent.

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

“LIBOR Rate” means the rate per annum rate published by the Intercontinental
Exchange Benchmark Administration Ltd. (the “Service”) (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service) for a term of one (1) month, which determination by Collateral Agent
shall be conclusive in the absence of manifest error.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest, or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.

“Loan Documents” are, collectively, this Agreement, the Warrants, the Bermuda
Share Pledge Documents, the Perfection Certificates, each Compliance
Certificate, each Disbursement Letter, each Advance Request Form, the Post
Closing Letter, the IP Agreement, the Collateral Sharing Agreement, any
subordination agreements, any note, or notes or guaranties executed by Borrower,
and any other present or future agreement entered into by Borrower for the
benefit of Lenders and Collateral Agent in connection with this Agreement, all
as amended, restated, or otherwise modified.

“Marketing Approval Date” means the date upon which Marketing Approval (as
defined in the Revenue Participation Agreement) of the Product is received.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Collateral Agent’s Lien in the Collateral or in the value of such
Collateral; (b) a material adverse change in the business, operations, or
condition (financial or otherwise) of Borrower; or (c) a material impairment of
the prospect of repayment of any portion of the Obligations.

30

--------------------------------------------------------------------------------

 

“Maturity Date” is April 1, 2020.

“Monthly Cash Burn” means, for any period of determination, Borrower’s monthly
net income, minus amortization plus depreciation (such amortization and
depreciation as reviewed and approved in writing by Collateral Agent and the
Lenders), plus non-cash stock compensation expense, including non-cash expense
associated with granting stock options, plus the current portion of
interest-bearing liabilities due and payable in the immediately succeeding three
(3) month period; all determined in accordance with GAAP and calculated on a
trailing six (6) month basis. In calculating Monthly Cash Burn, the income
effect of revaluing warrants shall be disregarded.

“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Lenders’ Expenses, the Prepayment Fee, the Final Payment, and other
amounts Borrower owes the Lenders now or later, in connection with; related to;
following; or arising from, out of or under, this Agreement or, the other Loan
Documents (other than the Warrants), or otherwise, including, without
limitation, all obligations relating to letters of credit (including
reimbursement obligations for drawn and undrawn letters of credit), cash
management services, and foreign exchange contracts, if any, and including
interest accruing after Insolvency Proceedings begin (whether or not allowed)
and debts, liabilities, or obligations of Borrower assigned to the Lenders
and/or Collateral Agent, and the performance of Borrower’s duties under the Loan
Documents (other than the Warrants).

“OFAC” is the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” are, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified by the Secretary of State (as applicable) of such Person’s
jurisdiction of organization on a date that is no earlier than thirty (30) days
prior to the Effective Date, and, (a) if such Person is a corporation, its
bylaws in current form, (b) if such Person is a limited liability company, its
limited liability company agreement (or similar agreement), and (c) if such
Person is a partnership, its partnership agreement (or similar agreement), each
of the foregoing with all current amendments or modifications thereto.

“Payment Date” is the first (1st) calendar day of each calendar month,
commencing May 1, 2016.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

(a) Borrower’s Indebtedness to the Lenders and Collateral Agent under this
Agreement and the other Loan Documents;

(b) Indebtedness existing on the Effective Date and shown on the Perfection
Certificate;

(c) Subordinated Debt;

(d) unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;

(e) Indebtedness secured by liens specified in clause (c) of the definition of
“Permitted Liens” provided such Indebtedness shall not exceed Two Hundred Fifty
Thousand Dollars ($250,000.00) in the aggregate principal amount outstanding at
any one time;

(f) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of Borrower’s business;

31

--------------------------------------------------------------------------------

 

(g) Indebtedness that also constitutes a Permitted Investment;

(h) Other unsecured Indebtedness not otherwise permitted hereunder, not to
exceed Two Hundred Fifty Thousand Dollars ($250,000.00) at any time;

(i) the RPI Obligations, subject to the terms and conditions of the Collateral
Sharing Agreement; and

(j) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (g) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose materially more burdensome terms upon Borrower, or its Subsidiary, as
the case may be.

“Permitted Investments” are:

(a) Investments shown on the Perfection Certificate and existing on the
Effective Date;

(b) Investments permitted by Borrower investment policy as approved by
Borrower’s Board of Directors, provided such investment policy and any amendment
(and any amendment thereto) has been provided and is acceptable to Lenders;

(c) Investments in joint ventures, strategic alliances, licensing and similar
arrangements customary in Borrower’s industry and which do not require Borrower
to assume or otherwise become liable for the obligations of any third party not
directly related to or arising out of such arrangement or, without the prior
written consent of the Bank, require Borrower to transfer ownership of non-cash
assets to such joint venture or other entity; not to exceed Two Hundred Fifty
Thousand Dollars ($250,000.00) in the aggregate at any time;

(d) Investments in cash and Cash Equivalents;

(e) Subject to Section 7.12, Investments made from time to time by Borrower in
Sunesis Bermuda and Sunesis International; and

(f) Other Investments not otherwise permitted by subsection (a) through (d)
above, not exceeding Two Hundred Fifty Thousand Dollars ($250,000.00) in cash in
the aggregate outstanding at any time.

“Permitted Liens” are:

(a) Liens existing on the Effective Date and shown on the Perfection Certificate
or arising under this Agreement and the other Loan Documents;

(b) Liens for taxes, fees, assessments or other government charges or levies,
either not delinquent or being contested in good faith and for which Borrower
maintains adequate reserves on its Books, provided that no notice of any such
Lien has been filed or recorded under the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations adopted thereunder;

(c) purchase money Liens (i) on Equipment or other assets subject to capital
leases acquired or held by Borrower incurred for financing the acquisition of
the Equipment or such assets subject to capital leases, or (ii) on existing
Equipment or such assets subject to capital leases when acquired, in each case
if the Lien is confined to the property and improvements and the proceeds of the
Equipment or other assets subject to capital leases; provided that such Liens
under this clause (c) (A) may have priority over liens granted to Collateral
Agent hereunder to the extent provided under the Code so long as the
Indebtedness secured by the Liens remain outstanding and (B) may secure
Indebtedness of no more than Two Hundred Fifty Thousand Dollars ($250,000.00) in
the aggregate principal amount outstanding at any one time;

32

--------------------------------------------------------------------------------

 

(d) statutory Liens securing claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other Persons imposed without action of
such parties, provided they have no priority over any of Collateral Agent’s Lien
and the aggregate amount of the obligations secured by such Liens does not any
time exceed Fifty Thousand Dollars ($50,000.00);

(e) leases or subleases of real property granted in the ordinary course of
business, and leases, subleases, non-exclusive licenses or sublicenses of
property (other than real property or Intellectual Property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Collateral Agent or any Lender a security
interest;

(f) banker’s liens, rights of setoff and Liens in favor of financial
institutions incurred made in the ordinary course of business arising in
connection with Borrower’s deposit accounts or securities accounts held at such
institutions to secure solely payment of fees and similar costs and expenses and
provided such accounts are maintained in compliance with Section 6.6(b) hereof;

(g) Liens to secure payment of workers’ compensation, employment insurance,
social security and other like obligations incurred in the ordinary course of
business (other than Liens imposed by ERISA);

(h) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.4 or 8.7;

(i) licenses of Intellectual Property permitted by Section 7.1 hereof;

(j) the RPI Lien, provided the RPI Lien (and performance of the RPI Obligations)
is subject to the terms and conditions of the Collateral Sharing Agreement; and

(k) Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) and (i) above, but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the Indebtedness may not increase.

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Post Closing Letter” means that certain Post Closing Letter dated as of the
Effective Date by and among Collateral Agent and Borrower.

“Prepayment Fee” means with respect to any Term Loan subject to prepayment prior
to the Maturity Date, whether by mandatory or voluntary prepayment, acceleration
or otherwise, an additional fee payable to the Lenders in amount equal to:

(i) for a prepayment made on or after the Funding Date of such Term Loan through
and including the first anniversary of the Funding Date of such Term Loan, two
percent (2.00%) of the principal amount of such Term Loan prepaid;

(ii) for a prepayment made after the first anniversary of the Funding Date of
such Term Loan through and including the second anniversary of the Funding Date
of such Term Loan, one percent (1.00%) of the principal amount of the Term Loan
prepaid; and

(iii) for a prepayment made after the second anniversary of the Funding Date of
such Term Loan and prior to the Maturity Date, one-half of one percent (0.50%)
of the principal amount of the Term Loan prepaid.

“Product” means the Product as defined in the Revenue Participation Agreement.

“Product Collateral” means the Product Collateral as defined in the Revenue
Participation Agreement.

33

--------------------------------------------------------------------------------

 

“Pro Rata Share” means, as of any date of determination, with respect to each
Lender, a percentage (expressed as a decimal, rounded to the ninth decimal
place) determined by dividing the outstanding principal amount of Term Loans
held by such Lender by the aggregate outstanding principal amount of all Term
Loans.

“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Required Lenders” means (i) for so long as all of the Persons that are Lenders
on the Effective Date (each an “Original Lender”) have not assigned or
transferred any of their interests in their Term Loan other than to an Affiliate
of such Lender, Lenders holding one hundred percent (100%) of the aggregate
outstanding principal balance of the Term Loan, or (ii) at any time from and
after any Original Lender has assigned or transferred any interest in its Term
Loan, Lenders holding at least sixty six percent (66%) of the aggregate
outstanding principal balance of the Term Loan and, in respect of this clause
(ii), (A) each Original Lender that has not assigned or transferred any portion
of its Term Loan, (B) each assignee or transferee of an Original Lender’s
interest in the Term Loan, but only to the extent that such assignee or
transferee is an Affiliate or Approved Fund of such Original Lender, and (C) any
Person providing financing to any Person described in clauses (A) and (B) above;
provided, however, that this clause (C) shall only apply upon the occurrence of
a default, event of default or similar occurrence with respect to such
financing.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Resource Pooling Arrangement” means that certain Resource Pooling Arrangement
by and between Borrower and Sunesis International dated as of July 1, 2013, as
in effect on the Effective Date; provided that the same shall not be modified,
amended or restated without Collateral Agent’s prior written consent.

“Responsible Officer” is any of the President, Chief Executive Officer, or Chief
Financial Officer of Borrower acting alone.

“Revenue Participation Agreement” means that certain Revenue Participation
Agreement dated as of the March 29, 2012 by and between Borrower and RPI.

“Revenue Participation Agreement Documents” means, collectively, the Revenue
Participation Agreement, that certain Intellectual Property Security Agreement
dated as of March 29, 2012, by and between Borrower and RPI, and any other
documents, instruments, certificates and/or agreements necessary to, and
executed in connection with, the Revenue Participation Agreement, together with
all schedules and exhibits thereto; all in form and substance reasonably
acceptable to Collateral Agent and attached hereto as Annex X; provided the same
are subject to the Collateral Sharing Agreement.

“RPI” means RPI Finance Trust, a Delaware statutory trust.

“RPI Intellectual Property” means Borrower’s Intellectual Property that is
included in the Product Collateral.

“RPI Lien” means the Lien granted by Borrower to secure repayment of the RPI
Obligations.

“RPI Obligations” means the obligations of Borrower under and with respect to
the Revenue Participation Agreement.

“Secured Promissory Note” is defined in Section 2.4.

“Secured Promissory Note Record” is a record maintained by each Lender with
respect to the outstanding Obligations owed by Borrower to Lender and credits
made thereto.

34

--------------------------------------------------------------------------------

 

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Shares” means (i) in the case of any entity organized under the laws of the
United States or any territory thereof (a “U.S. Subsidiary”), one hundred
percent (100%) of the issued and outstanding capital stock, membership units or
other securities owned or held of record by Borrower, in any Subsidiary; and
provided that, (ii) in the case of any entity which is not an entity organized
under the laws of the United States or any state or territory thereof and which
is owned directly by (a) Borrower or (b) any U.S. Subsidiary of Borrower (in
each case of (a) or (b) a “First Tier Foreign Subsidiary”),  sixty-five percent
(65%) of the issued and outstanding capital stock, membership units or other
securities owned or held of record by Borrower in such First Tier Foreign
Subsidiary and (iii) for clarity’s sake, with respect to Sunesis Bermuda and
Sunesis International, “Shares” shall mean sixty-five percent (65%) of the
issued and outstanding capital stock and preferred interests owned or held of
record by Borrower in such First Tier Foreign Subsidiaries.

“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now existing or hereafter incurred indebtedness to the Lenders
(pursuant to a subordination, intercreditor, or other similar agreement in form
and substance satisfactory to Collateral Agent and the Lenders entered into
between Collateral Agent, Borrower, and the other creditor), on terms acceptable
to Collateral Agent and the Lenders.

“Subsidiary” means, with respect to any Person, any Person of which more than
fifty percent (50%) of the voting stock or other equity interests (in the case
of Persons other than corporations) is owned or controlled, directly or
indirectly, by such Person or one or more of Affiliates of such Person.

“Sunesis Bermuda” means Sunesis Pharmaceuticals (Bermuda) Ltd, a 100% owned
First Tier Foreign Subsidiary of Borrower formed under the laws of Bermuda.

“Sunesis International” means Sunesis Pharmaceuticals International LP, a
limited partnership formed by Borrower and Sunesis Bermuda under the laws of
Bermuda, and thereby a First Tier Foreign Subsidiary of the Borrower.

“Term Loan” is defined in Section 2.2(a) hereof.

“Term Loan Commitment” means, for any Lender, the obligation of such Lender to
make a Term Loan, up to the principal amount shown on Schedule 1.1.  “Term Loan
Commitments” means the aggregate amount of such commitments of all Lenders.

“Transfer” is defined in Section 7.1.

“Vosaroxin Product Rights” means the Vosaroxin Product Rights as defined in the
Revenue Participation Agreement.

“Warrants” are those certain Warrants to Purchase Stock dated as of the
Effective Date, or any date thereafter, issued by Borrower in favor of each
Lender.

[Balance of Page Intentionally Left Blank]

 

 

 

35

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BORROWER:

SUNESIS PHARMACEUTICALS, INC.

 

By:

 

/s/ Eric H. Bjerkholt

Name:

 

Eric H. Bjerkholt

Title:

 

EVP Corp Dev and Finance, CFO

 

COLLATERAL AGENT AND LENDER:

WESTERN ALLIANCE BANK

 

By:

 

/s/ William Wickline

Name:

 

William Wickline

Title:

 

VP, Director of Portfolio Management

LENDER:

SOLAR CAPITAL LTD.

 

By:

 

/s/ Anthony J. Storino

Name:

 

Anthony J. Storino

Title:

 

Authorized Signatory

 

 

 

[Signature Page to Loan and Security Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE 1.1

Lenders and Commitments

Term Loans

 

Lender

Term Loan Commitment

Commitment Percentage

WESTERN ALLIANCE BANK

$7,500,000.00

50%

SOLAR CAPITAL LTD.

$7,500,000.00

50%

TOTAL

$15,000,000.00

100.00%

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Description of Collateral

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (other than the Intellectual Property,
as defined below; but including the RPI Intellectual Property), commercial tort
claims, documents, instruments (including any promissory notes), chattel paper
(whether tangible or electronic), cash, deposit accounts, all certificates of
deposit, fixtures, letters of credit rights (whether or not the letter of credit
is evidenced by a writing), securities, and all other investment property,
supporting obligations, and financial assets, whether now owned or hereafter
acquired, wherever located; and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired: (i) except with respect to
the RPI Intellectual Property, (A) any copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished; (B) any patents, patent
applications and like protections, including improvements, divisions,
continuations, renewals, reissues, extensions, and continuations-in-part of the
same; (C) trademarks, trade names, service marks, mask works, rights of use of
any name, domain names, or any other similar rights, any applications therefor,
whether registered or not; (D) the goodwill of the business of Borrower
connected with and symbolized thereby, know-how, operating manuals, trade secret
rights, clinical and non-clinical data, rights to unpatented inventions; and (E)
any claims for damage by way of any past, present, or future infringement of any
of the foregoing (collectively, the “Intellectual Property”); provided, however,
the Collateral shall include all Accounts, license and royalty fees and other
revenues, proceeds, or income arising out of or relating to any of the
foregoing; and (ii) more than 65% of the total combined voting power of all
classes of stock entitled to vote the shares of capital stock of any First Tier
Foreign Subsidiary of Borrower which is not an entity organized under the laws
of the United States or any territory thereof.

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and Lenders, Borrower has agreed not to encumber any of its Intellectual
Property except as permitted thereby.

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

[replaces Exhibit A from and after the termination

of the RPI Obligations and the termination of the Revenue Participation
Agreement only]

Collateral

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, all certificates of deposit, fixtures,
letters of credit rights (whether or not the letter of credit is evidenced by a
writing), securities, and all other investment property, supporting obligations,
and financial assets, whether now owned or hereafter acquired, wherever located;
and

All Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any of the
following, whether now owned or hereafter acquired: (i) (A) any copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative work, whether published or unpublished;
(B) any patents, patent applications and like protections, including
improvements, divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same; (C) trademarks, trade names, service marks,
mask works, rights of use of any name, domain names, or any other similar
rights, any applications therefor, whether registered or not; (D) the goodwill
of the business of Borrower connected with and symbolized thereby, know-how,
operating manuals, trade secret rights, clinical and non-clinical data, rights
to unpatented inventions; and (E) any claims for damage by way of any past,
present, or future infringement of any of the foregoing (collectively, the
“Intellectual Property”); provided, however, the Collateral shall include all
Accounts, license and royalty fees and other revenues, proceeds, or income
arising out of or relating to any of the foregoing; and (ii) more than 65% of
the total combined voting power of all classes of stock entitled to vote the
shares of capital stock of any First Tier Foreign Subsidiary of Borrower which
is not an entity organized under the laws of the United States or any territory
thereof.

Pursuant to the terms of a certain negative pledge arrangement with Collateral
Agent and Lenders, Borrower has agreed not to encumber any of its Intellectual
Property except as permitted thereby.

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B-1

Disbursement Letter

[See attached]

 

 

 

 

--------------------------------------------------------------------------------

 

DISBURSEMENT LETTER

The undersigned, being the duly elected and acting Chief Financial Officer of
SUNESIS PHARMACEUTICALS, INC., a Delaware corporation with offices located at
395 Oyster Point Boulevard, Suite 400, South San Francisco, California  94080
(“Borrower”), does hereby certify to WESTERN ALLIANCE BANK (“Bank” and
“Lender”), as collateral agent (the “Collateral Agent”) in connection with that
certain Loan and Security Agreement dated as of March 31, 2016, by and among
Borrower, Collateral Agent and the Lenders from time to time party thereto (the
“Loan Agreement”; with other capitalized terms used below having the meanings
ascribed thereto in the Loan Agreement) that:

1. The representations and warranties made by Borrower in Section 5 of the Loan
Agreement and in the other Loan Documents are true and correct in all material
respects as of the date hereof; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date.

2. No event or condition has occurred that would constitute an Event of Default
under the Loan Agreement or any other Loan Document.

3. Borrower is in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement.

4. All conditions referred to in Section 3 of the Loan Agreement to the making
of the Loan to be made on or about the date hereof have been satisfied or waived
by Collateral Agent.

5. No Material Adverse Change has occurred.

6. The undersigned is a Responsible Officer.

[Balance of Page Intentionally Left Blank]

 

 

 

 

--------------------------------------------------------------------------------

 

7. The proceeds of the Term Loan shall be disbursed as follows:

 

Disbursement from Western Alliance Bank:

 

 

Loan Amount

 

$7,500,000.00

Plus:

 

 

--Deposit Received

 

$75,000.00

 

 

 

Less:

 

 

--Existing Indebtedness to be remitted to Oxford Finance per the Payoff Letter
dated as of March 31, 2016

 

($                  )

--Facility Fee

 

($75,000.00)

--Interim Interest

 

($                  )

--Lender’s Legal Fees

 

($                  )*

 

 

 

Net Proceeds due from Bank:

 

$                    

 

 

 

Disbursement from Solar Capital Ltd.:

 

 

Loan Amount

 

$7,500,000.00

 

 

 

Less:

 

 

--Facility Fee

 

($65,000.00)

--Interim Interest

 

($                  )

--Lender’s Legal Fees

 

($                  )*

 

 

 

Net Proceeds due from Solar:

 

$                    

 

 

 

 

 

 

TOTAL TERM LOAN NET PROCEEDS FROM LENDERS

 

$                    

 

8. The aggregate net proceeds of the Term Loans shall be transferred to the
Borrower’s account listed as follows:

 

Account Name:

Sunesis Pharmaceuticals, Inc.

Bank Name:

Bridge Bank, a division of Western Alliance Bank

Bank Address:

55 Almaden Boulevard

San Jose, CA 95113

Account Number:

                                   

 

ABA Number:

121143260

[Balance of Page Intentionally Left Blank]

 

 

 

 

* Legal fees and costs are through the Effective Date.  Post-closing legal fees
and costs, payable after the Effective Date, to be invoiced and paid
post-closing.



* Legal fees and costs are through the Effective Date.  Post-closing legal fees
and costs, payable after the Effective Date, to be invoiced and paid
post-closing.



 

--------------------------------------------------------------------------------

 

Dated as of the date first set forth above.

 

BORROWER:

 

 

 

 

 

SUNESIS PHARMACEUTICALS, INC.

 

 

 

 

 

By                                                                               

 

 

Name:                                                                         

 

 

Title:                                                                           

 

 

 

 

 

COLLATERAL AGENT AND LENDER:

 

 

 

 

 

WESTERN ALLIANCE BANK

 

 

 

 

 

By                                                                               

 

 

Name:                                                                         

 

 

Title:                                                                           

 

 

 

 

 

[Signature Page to Disbursement Letter]

--------------------------------------------------------------------------------

 

EXHIBIT B-2

ADVANCE REQUEST FORM

(To be submitted no later than 2:00 PM EST to be considered for same day
processing)

 

To:

Western Alliance Bank, an Arizona corporation

 

Fax:

(408) 282-1681

 

Date:

 

 

From:

SUNESIS PHARMACEUTICALS, INC.

 

Borrower's Name

 

 

 

 

Authorized Signature

 

 

 

 

Authorized Signer's Name (please print)

 

 

 

 

Phone Number

 

To Account #

 

Borrower hereby requests funding in the amount of $7,500,000.00 in accordance
with the Term Loan as defined in the Loan and Security Agreement dated as of
March 31, 2016.

Borrower hereby authorizes Bank to rely on facsimile stamp signatures and treat
them as authorized by Borrower for the purpose of requesting the above advance.

All representations and warranties of Borrower stated in the Loan and Security
Agreement are true, correct and complete in all material respects as of the date
of this Revolving Advance Request; provided that those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of such date.

Capitalized terms used herein and not otherwise defined have the meanings set
forth in the Loan and Security Agreement.

 

 

 

[Signature Page to Advance Request Form]

--------------------------------------------------------------------------------

 

EXHIBIT C

Compliance Certificate

 

TO:

WESTERN ALLIANCE BANK, as Collateral Agent and Lender
SOLAR CAPITAL LTD., as Lender

 

 

FROM:

SUNESIS PHARMACEUTICALS, INC.

 

The undersigned authorized officer (“Officer”) of SUNESIS PHARMACEUTICALS, INC.
(“Borrower”), hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement by and among Borrower, Collateral Agent, and
the Lenders (the “Agreement”),

(i) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below;

(ii) There are no Events of Default, except as noted below;

(iii) Except as noted below, all representations and warranties of Borrower
stated in the Loan Documents are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date.

(iv) Borrower, and each of Borrower’s Subsidiaries, have timely filed all
required tax returns and reports, Borrower, and each of Borrower’s Subsidiaries,
has timely paid all foreign, federal, state, and local taxes, assessments,
deposits and contributions owed by Borrower, or Subsidiary, except as otherwise
permitted pursuant to the terms of Section 5.8 of the Agreement;

(v) No Liens have been levied or claims made against Borrower or any of
Borrower’s Subsidiaries relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Collateral Agent
and the Lenders.

Attached are the required documents, if any, supporting our
certification(s).  The Officer, on behalf of Borrower, further certifies that
the attached financial statements are prepared in accordance with Generally
Accepted Accounting Principles (GAAP) and are consistently applied from one
period to the next except as explained in an accompanying letter or footnotes
and except, in the case of unaudited financial statements, for the absence of
footnotes and subject to year-end audit adjustments as to the interim financial
statements.  Capitalized terms used but not otherwise defined herein shall have
the meanings given them in the Agreement.

 

--------------------------------------------------------------------------------

 

Please indicate compliance status since the last Compliance Certificate by
circling Yes, No, or N/A under “Complies” column.

 

 

 

Reporting Covenant

 

Requirement

 

 

 

Complies

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1)

 

(A) Balance sheet and income statement

 

Monthly within 30 days

 

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(B) Cash flow statement

 

Quarterly within 30 days

 

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2)

 

Annual (CPA Audited) statements

 

Within 180 days after Fiscal Year End

 

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3)

 

Annual Financial Projections/Budget (prepared on a monthly basis)

 

Annually (w/n 10 days of FYE). and when revised

 

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4)

 

A/R & A/P agings

 

If applicable

 

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5)

 

8-K, 10-K and 10-Q Filings

 

Within 5 days of filing

 

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6)

 

Compliance Certificate

 

Monthly within 30 days

 

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7)

 

IP Report

 

when required

 

 

 

 

Yes

 

No

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8)

 

Total amount of Borrower’s consolidated cash and cash equivalents at the last
day of the measurement period

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9)

 

Total amount of Borrower’s and domestic Subsidiaries’ cash and cash equivalents
maintained with  Bank or Bank’s affiliates at the last day of the measurement
period

 

At least 10% of (8)

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10)

 

Total amount of Borrower’s consolidated cash and cash equivalents outside the
U.S. at the last day of the measurement period

 

Not greater than 25% of (8)

 

$

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

Yes

 

No

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

Deposit and Securities

Accounts

 

(Please list all accounts; attach separate sheet if additional space needed)

 

 

 

Bank

 

Account Number

 

New Account?

 

Acct Control

Agmt in place?

 

1)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6)

 

 

 

 

 

Yes

 

No

 

Yes

 

No

 

 

 

Financial Covenants

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Minimum Liquidity

 

(i) until such time as Borrower enters into a partnership agreement, within the
European Union, with respect to Vosaroxin, 5x Monthly Cash Burn and (ii) at all
times after such partnership agreement has been entered into, 3x Monthly Cash
Burn

 

$

 

 

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Matters

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Have there been any changes in senior management since the last Compliance
Certificate?

 

 

Yes

 

No

 

 

 

 

 

 

 

Have there been any transfers/sales/disposals/retirement of Collateral or IP
prohibited by the Agreement?

 

 

Yes

 

No

 

 

 

 

 

 

 

Have there been any new or pending claims or causes of action against Borrower
that involve more than $250,000?

 

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exceptions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Please explain any exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions.” Attach separate sheet if additional
space needed.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LENDERS USE

ONLY

 

 

 

 

SUNESIS PHARMACEUTICALS, INC.

 

DATE

 

 

 

 

 

 

 

By:

 

 

 

Received by:

 

Verified by:

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

Date:

 

       Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Compliance Status

       Yes

No

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT D

Form of Secured Promissory Note

[See attached]

 

 

 

 

--------------------------------------------------------------------------------

 

SECURED PROMISSORY NOTE
(Term Loan)

 

$7,500,000.00

Dated:                               , 20     

FOR VALUE RECEIVED, the undersigned, SUNESIS PHARMACEUTICALS, INC., a Delaware
corporation with offices located at 395 Oyster Point Boulevard, Suite 400, South
San Francisco, California  94080 (“Borrower”) HEREBY PROMISES TO PAY to the
order of [WESTERN ALLIANCE BANK][SOLAR CAPITAL LTD.] (“Lender”) the principal
amount of SEVEN MILLION FIVE HUNDRED THOUSAND DOLLARS ($7,500,000.00) or such
lesser amount as shall equal the outstanding principal balance of the Term Loan
made to Borrower by Lender, plus interest on the aggregate unpaid principal
amount of such Term Loan, at the rates and in accordance with the terms of the
Loan and Security Agreement dated March 31, 2016 by and among Borrower, WESTERN
ALLIANCE BANK, as Collateral Agent, and the Lenders from time to time party
thereto (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”).  If not sooner paid, the entire principal amount
and all accrued and unpaid interest hereunder shall be due and payable on the
Maturity Date as set forth in the Loan Agreement.  Any capitalized term not
otherwise defined herein shall have the meaning attributed to such term in the
Loan Agreement.

Borrower agrees to pay any initial partial monthly interest payment from the
date the Term Loan is made to Borrower under this Secured Promissory Note (this
“Note”) to the first Payment Date (“Interim Interest”) on the first Payment
Date.

Principal, interest and all other amounts due with respect to the Term Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement and this Note.  The principal amount of this Note and the
interest rate applicable thereto, and all payments made with respect thereto,
shall be recorded by Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan by Lender to Borrower, and (b) contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.2(c) and Section
2.2(d) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term Loan, interest on the Term Loan and all other amounts due Lender under
the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of New York.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent.  Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation.  Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

[Balance of Page Intentionally Left Blank]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER:

 

SUNESIS PHARMACEUTICALS, INC.

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal

Amount

 

Interest Rate

 

Scheduled

Payment Amount

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

Form of Authorization for Pre-Authorized Payments (Debit)

 

--------------------------------------------------------------------------------

 

Authorization Agreement for Pre-Authorized Payments (Debit)

Company Name:  SUNESIS PHARMACEUTICALS, INC. (the “Company”)

The undersigned hereby authorizes SOLAR CAPITAL LTD. (“Lender”) and the
financial institution named below (“Bank”) to electronically charge the
Company’s account specified below for payments due under that certain Loan and
Security Agreement dated March 31, 2016 (as modified, amended and or restated
from time to time, the “Agreement”).

 

Western Alliance Bank

 

 

Bank Name

 

Branch Location (where account was opened)

 

 

 

 

 

City

 

State

Zip Code

 

121143260

 

 

Bank Transit/ABA Number

 

Account Number

 

 

 

 

 

SUNESIS PHARMACEUTICALS, INC.

Checking or Savings Account

 

Account Name

 

This authority is to remain in full force and effect until Lender and Bank have
received written notification from the undersigned of its termination in such
time and in such manner as to afford the Lender and Bank a reasonable
opportunity to act on it.  Following termination of the authority granted
hereby, the Company shall make all payments due the Lender at such time and in
such manner as set forth in the Agreement.

 

 

 

 

Authorizing Party (Please Print)

 

Company Tax ID Number

 

 

 

 

 

 

March 31, 2016

 

 

March 31, 2016

Signature

Date

 

Signature

Date

 

 

--------------------------------------------------------------------------------

 

CORPORATE BORROWING CERTIFICATE

 

Borrower:

SUNESIS PHARMACEUTICALS, INC.

Date: March 31, 2016

Lenders

WESTERN ALLIANCE BANK, as Collateral Agent and Lender

 

 

SOLAR CAPITAL LTD., as Lender

 

I hereby certify as follows, as of the date set forth above:

1. I am the Secretary, Assistant Secretary or other officer of Borrower.  My
title is as set forth below.

2. Borrower’s exact legal name is set forth above.  Borrower is a corporation
existing under the laws of the State of Delaware.

3.  Attached hereto as Exhibit A and Exhibit B, respectively, are true, correct
and complete copies of (i) Borrower’s Certificate of Incorporation (including
amendments), as filed with the Secretary of State of the state in which Borrower
is incorporated as set forth in paragraph 2 above; and (ii) Borrower’s
Bylaws.  Neither such Certificate of Incorporation nor such Bylaws have been
amended, annulled, rescinded, revoked or supplemented, and such Certificate of
Incorporation and such Bylaws remain in full force and effect as of the date
hereof.  

4.  The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action).  Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Lenders may
rely on them until each Lender receives written notice of revocation from
Borrower.

Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:

 

Name

 

Title

 

Signature

 

Authorized to Add or Remove Signatories

Daniel N. Swisher, Jr.

 

President & CEO

 

 

 

x

Eric H. Bjerkholt

 

SVP, Corporate Development and Finance and CFO

 

 

 

x

 

 

 

 

 

 

o

 

 

 

 

 

 

o

 

Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.

Resolved Further, that such individuals may, on behalf of Borrower:

Borrow Money.  Borrow money from Lenders.

Execute Loan Documents.  Execute any loan documents any Lender requires.

Grant Security.  Grant Collateral Agent and Lenders a security interest in any
of Borrower’s assets.

Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.

Issue Warrants.  Issue warrants for Borrower’s capital stock.

Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrower’s right to a jury trial) they believe to be
necessary to effectuate such resolutions.

 

--------------------------------------------------------------------------------

 

Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.

5. The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.

 

By:

 

 

Name:

 

 

Title:

 

 

 

*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.

I, the                                                        of Borrower,
hereby certify as to paragraphs 1 through 5 above, as

                             [print title]                                      

of the date set forth above.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Certificate of Incorporation (including amendments)

 

[See attached]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Bylaws

 

[See attached]

 

 

--------------------------------------------------------------------------------

 

INSURANCE AUTHORIZATION LETTER

In accordance with the insurance coverage requirements of the Loan and Security
Agreement dated as of  March 31, 2016 (the “Agreement”) between Western Alliance
Bank, an Arizona corporation, as Collateral Agent for the Lenders (as defined
therein) (“Collateral Agent”), and SUNESIS PHARMACEUTICALS, INC. (“Borrower”),
coverage is to be provided as set forth below:

COVERAGE: All risk including liability and property damage.

INSURED:

LOCATION(s) OF COLLATERAL:

 

1.

 

Insuring Agent:

 

 

 

 

Address:

 

 

 

 

 

 

 

Phone Number:

 

 

 

Fax Number:

 

 

 

 

ADDITIONAL INSURED AND LOSS PAYEE:  

Collateral Agent, as its interests may appear below.

COLLATERAL AGENT:  

 

Bridge Bank, a division of Western Alliance Bank

55 Almaden Blvd.

San Jose, CA 95113

Attn: Note Department

Fax # 408-689-8542

Phone # 408-423-8500

The above coverage is to be provided prior to funding the Agreement.  Borrower
hereby agrees to pay for the coverage above and by signing below acknowledges
its obligation to do so.

 

Signature:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------

 

ANNEX I

 

Collateral Agent and Lender Terms

1. Appointment of Collateral Agent.

(a) Each Lender hereby appoints the Bank (together with any successor Collateral
Agent pursuant to Section 7 of this Annex I) as Collateral Agent under the Loan
Documents and authorizes Collateral Agent to (i) execute and deliver the Loan
Documents and accept delivery thereof on its behalf from Borrower, (ii) take
such action on its behalf and to exercise all rights, powers and remedies and
perform the duties as are expressly delegated to Collateral Agent under such
Loan Documents and (iii) exercise such powers as are reasonably incidental
thereto.

(b) Without limiting the generality of clause (a) above, Collateral Agent shall
have the sole and exclusive right and authority (to the exclusion of the
Lenders), and is hereby authorized, to (i) act as the disbursing and collecting
agent for the Lenders with respect to all payments and collections arising in
connection with the Loan Documents (including in any other bankruptcy,
insolvency or similar proceeding), and each Person making any payment in
connection with any Loan Document to any Lender is hereby authorized to make
such payment to Collateral Agent, (ii) file and prove claims and file other
documents necessary or desirable to allow the claims of Collateral Agent and
Lenders with respect to any Obligation in any bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Lender),
(iii) act as collateral agent for the Lenders for purposes of the perfection of
all Liens created by the Loan Documents and all other purposes stated therein,
(iv) manage, supervise and otherwise deal with the Collateral as permitted
pursuant to the Loan Agreement, (v) take such other action as is necessary or
desirable to maintain the perfection and priority of the Liens created or
purported to be created by the Loan Documents, (vi) except as may be otherwise
specified in any Loan Document, exercise all remedies given to Collateral Agent
and the other Lenders with respect to Borrower and/or the Collateral, whether
under the Loan Documents, applicable Requirements of Law or otherwise and
(vii) execute any amendment, consent or waiver under the Loan Documents on
behalf of any Lender that has consented in writing to such amendment, consent or
waiver; provided, however, that Collateral Agent hereby appoints, authorizes and
directs each Lender to act as collateral sub-agent for Collateral Agent and the
Lenders for purposes of the perfection of all Liens with respect to the
Collateral, including any Deposit Account maintained by Borrower with, and cash
and Cash Equivalents held by, such Lender, and may further authorize and direct
the Lenders to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
Collateral Agent, and each Lender hereby agrees to take such further actions to
the extent, and only to the extent, so authorized and directed.  Collateral
Agent may, upon any term or condition it specifies, delegate or exercise any of
its rights, powers and remedies under, and delegate or perform any of its duties
or any other action with respect to, any Loan Document by or through any
trustee, co-agent, employee, attorney-in-fact and any other Person (including
any Lender).  Any such Person shall benefit from this Annex I to the extent
provided by Collateral Agent.

(c) Under the Loan Documents, and except as expressly set forth in this Annex I,
Collateral Agent (i) is acting solely on behalf of the Lenders, with duties that
are entirely administrative in nature, notwithstanding the use of the defined
term “Collateral Agent”, the terms “agent”, “Collateral Agent” and “collateral
agent” and similar terms in any Loan Document to refer to Collateral Agent,
which terms are used for title purposes only, (ii) is not assuming any
obligation under any Loan Document other than as expressly set forth therein or
any role as agent, fiduciary or trustee of or for any Lender or any other Person
and (iii) shall have no implied functions, responsibilities, duties, obligations
or other liabilities under any Loan Document, and each Lender, by accepting the
benefits of the Loan Documents, hereby waives and agrees not to assert any claim
against Collateral Agent based on the roles, duties and legal relationships
expressly disclaimed in clauses (i) through (iii) above.  Except as expressly
set forth in the Loan Documents, Collateral Agent shall not have any duty to
disclose, and shall not be liable for failure to disclose, any information
relating to Borrower or any of its Subsidiaries that is communicated to or
obtained by the Bank or any of its Affiliates in any capacity.

2. Binding Effect; Use of Discretion; E-Systems.

(a) Each Lender, by accepting the benefits of the Loan Documents, agrees that
(i) any action taken by Collateral Agent or the Required Lenders (or, if
expressly required in any Loan Document, a greater proportion of

 

--------------------------------------------------------------------------------

 

the Lenders) in accordance with the provisions of the Loan Documents, (ii) any
action taken by Collateral Agent in reliance upon the instructions of the
Required Lenders (or, where so required, such greater proportion) and (iii) the
exercise by Collateral Agent or the Required Lenders (or, where so required,
such greater proportion) of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all of Lenders.

(b) If Collateral Agent shall request instructions from the Required Lenders or
all affected Lenders with respect to any act or action (including failure to
act) in connection with any Loan Document, then Collateral Agent shall be
entitled to refrain from such act or taking such action unless and until
Collateral Agent shall have received instructions from the Required Lenders or
all affected Lenders, as the case may be, and Collateral Agent shall not incur
liability to any Person by reason of so refraining.  Collateral Agent shall be
fully justified in failing or refusing to take any action under any Loan
Document (i) if such action would, in the opinion of Collateral Agent, be
contrary to any Requirement of Law or any Loan Document, (ii) if such action
would, in the opinion of Collateral Agent, expose Collateral Agent to any
potential liability under any Requirement of Law or (iii) if Collateral Agent
shall not first be indemnified to its satisfaction against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action.  Without limiting the foregoing, no Lender shall have any
right of action whatsoever against Collateral Agent as a result of Collateral
Agent acting or refraining from acting under any Loan Document in accordance
with the instructions of the Required Lenders or all affected Lenders, as
applicable.

(c) Collateral Agent is hereby authorized by Borrower and each Lender to
establish procedures (and to amend such procedures from time to time) to
facilitate administration and servicing of the Term Loans and other matters
incidental thereto.  Without limiting the generality of the foregoing,
Collateral Agent is hereby authorized to establish procedures to make available
or deliver, or to accept, notices, documents (including, without limitation,
borrowing base certificates) and similar items on, by posting to or submitting
and/or completion, on E-Systems.  Borrower and each Lender acknowledges and
agrees that the use of transmissions via an E-System or electronic mail is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse, and Borrower and each Lender
assumes and accepts such risks by hereby authorizing the transmission via
E-Systems or electronic mail.  Each “e signature” on any such posting shall be
deemed sufficient to satisfy any requirement for a “signature”, and each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any Code, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter.  All uses of an E-System shall
be governed by and subject to, in addition to this Section, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related contractual obligations executed by
Collateral Agent, Borrower and/or Lenders in connection with the use of such
E-System.  ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE PROVIDED “AS IS”
AND “AS AVAILABLE”.  NO REPRESENTATION OR WARRANTY OF ANY KIND IS MADE BY AGENT,
ANY LENDER OR ANY OF THEIR RELATED PERSONS IN CONNECTION WITH ANY E SYSTEMS.

3. Collateral Agent’s Reliance, Etc.  Collateral Agent may, without incurring
any liability hereunder, (a) consult with any of its Related Persons and,
whether or not selected by it, any other advisors, accountants and other experts
(including advisors to, and accountants and experts engaged by, Borrower) and
(b) rely and act upon any document and information (including those transmitted
by electronic transmission) and any telephone message or conversation, in each
case believed by it in good faith to be genuine and transmitted, signed or
otherwise authenticated by the appropriate parties.  None of Collateral Agent
and its Related Persons shall be liable for any action taken or omitted to be
taken by any of them under or in connection with any Loan Document, and each
Lender and Borrower hereby waives and shall not assert (and Borrower shall cause
its Subsidiaries to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting from the
gross negligence or willful misconduct of Collateral Agent or, as the case may
be, such Related Person (each as determined in a final, non-appealable judgment
of a court of competent jurisdiction) in connection with the duties of
Collateral Agent expressly set forth herein.  Without limiting the foregoing,
Collateral Agent: (i) shall not be responsible or otherwise incur liability for
any action or omission taken in reliance upon the instructions of the Required
Lenders or for the actions or omissions of any of its Related Persons, except to
the extent that a court of competent jurisdiction determines in a final
non-appealable judgment that Collateral Agent acted with gross negligence or
willful misconduct in the selection of such Related Person; (ii) shall not be
responsible to any Lender

 

--------------------------------------------------------------------------------

 

or other Person for the due execution, legality, validity, enforceability,
effectiveness, genuineness, sufficiency or value of, or the attachment,
perfection or priority of any Lien created or purported to be created under or
in connection with, any Loan Document; (iii) makes no warranty or
representation, and shall not be responsible, to any Lender or other Person for
any statement, document, information, representation or warranty made or
furnished by or on behalf of Borrower or any Related Person of Borrower in
connection with any Loan Document or any transaction contemplated therein or any
other document or information with respect to Borrower, whether or not
transmitted or (except for documents expressly required under any Loan Document
to be transmitted to the Lenders) omitted to be transmitted by Collateral Agent,
including as to completeness, accuracy, scope or adequacy thereof, or for the
scope, nature or results of any due diligence performed by Collateral Agent in
connection with the Loan Documents; and (iv) shall not have any duty to
ascertain or to inquire as to the performance or observance of any provision of
any Loan Document, whether any condition set forth in any Loan Document is
satisfied or waived, as to the financial condition of Borrower or as to the
existence or continuation or possible occurrence or continuation of any Event of
Default, and shall not be deemed to have notice or knowledge of such occurrence
or continuation unless it has received a notice from Borrower or any Lender
describing such Event of Default that is clearly labeled “notice of default” (in
which case Collateral Agent shall promptly give notice of such receipt to all
Lenders.

4. Collateral Agent Individually.  To the extent Collateral Agent or any of its
Affiliates becomes a Lender hereunder, it shall have and may exercise the same
rights and powers hereunder and shall be subject to the same obligations and
liabilities as any other Lender and the terms “Lender”, “Required Lender” and
any similar terms shall, except where otherwise expressly provided in any Loan
Document, include, without limitation, Collateral Agent or such Affiliate, as
the case may be, in its individual capacity as Lender, or as one of the Required
Lenders.

5. Lender Credit Decision; Collateral Agent Report.  Each Lender acknowledges
that it shall, independently and without reliance upon Collateral Agent, any
Lender or any of their Related Persons or upon any document solely or in part
because such document was transmitted by Collateral Agent or any of its Related
Persons, conduct its own independent investigation of the financial condition
and affairs of Borrower and make and continue to make its own credit decisions
in connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate.  Except for documents expressly required by any Loan Document to be
transmitted by Collateral Agent to the Lenders, Collateral Agent shall not have
any duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, Property, financial
and other condition or creditworthiness of Borrower or any Affiliate of Borrower
that may come in to the possession of Collateral Agent or any of its Related
Persons.  Each Lender agrees that is shall not rely on any field examination,
audit or other report provided by Collateral Agent or its Related Persons (a
“Collateral Agent Report”).  Each Lender further acknowledges that any
Collateral Agent Report (a) is provided to the Lenders solely as a courtesy,
without consideration, and based upon the understanding that such Lender will
not rely on such Collateral Agent Report, (b) was prepared by Collateral Agent
or its Related Persons based upon information provided by Borrower solely for
Collateral Agent’s own internal use, and (c) may not be complete and may not
reflect all information and findings obtained by Collateral Agent or its Related
Persons regarding the operations and condition of Borrower.  Neither Collateral
Agent nor any of its Related Persons makes any representations or warranties of
any kind with respect to (i) any existing or proposed financing, (ii) the
accuracy or completeness of the information contained in any Collateral Agent
Report or in any related documentation, (iii) the scope or adequacy of
Collateral Agent’s and its Related Persons’ due diligence, or the presence or
absence of any errors or omissions contained in any Collateral Agent Report or
in any related documentation, and (iv) any work performed by Collateral Agent or
Collateral Agent’s Related Persons in connection with or using any Collateral
Agent Report or any related documentation.  Neither Collateral Agent nor any of
its Related Persons shall have any duties or obligations in connection with or
as a result of any Lender receiving a copy of any Collateral Agent
Report.  Without limiting the generality of the forgoing, neither Collateral
Agent nor any of its Related Persons shall have any responsibility for the
accuracy or completeness of any Collateral Agent Report, or the appropriateness
of any Collateral Agent Report for any Lender’s purposes, and shall have no duty
or responsibility to correct or update any Collateral Agent Report or disclose
to any Lender any other information not embodied in any Collateral Agent Report,
including any supplemental information obtained after the date of any Collateral
Agent Report.  Each Lender releases, and agrees that it will not assert, any
claim against Collateral Agent or its Related Persons that in any way relates to
any Collateral Agent Report or arises out of any Lender having access to any
Collateral Agent Report or any discussion of its contents, and agrees to
indemnify and hold harmless Collateral Agent and its Related

 

--------------------------------------------------------------------------------

 

Persons from all claims, liabilities and expenses relating to a breach by any
Lender arising out of such Lender’s access to any Collateral Agent Report or any
discussion of its contents.

6. Indemnification.  Each Lender agrees to reimburse Collateral Agent and each
of its Related Persons (to the extent not reimbursed by Borrower as required
under the Loan Documents (including pursuant to Section 12.2 of the Agreement))
promptly upon demand for its Pro Rata Share of any out-of-pocket costs and
expenses (including, without limitation, fees, charges and disbursements of
financial, legal and other advisors and any taxes or insurance paid in the name
of, or on behalf of, Borrower) incurred by Collateral Agent or any of its
Related Persons in connection with the preparation, syndication, execution,
delivery, administration, modification, amendment, consent, waiver or
enforcement of, or the taking of any other action (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding (including, without limitation, preparation for and/or response to
any subpoena or request for document production relating thereto) or otherwise)
in respect of, or legal advice with respect to, its rights or responsibilities
under, any Loan Document (collectively, “Costs”); provided that no Lender shall
be liable for the payment to Collateral Agent of any Costs which resulted from
the gross negligence or willful misconduct of Collateral Agent or, as the case
may be, such Related Person, as determined by a final non-appealable judgment of
a court of competent jurisdiction.  Each Lender further agrees to indemnify
Collateral Agent and each of its Related Persons (to the extent not reimbursed
by Borrower as required under the Loan Documents (including pursuant to
Section 12.2 of the Agreement)), ratably according to its Pro Rata Share, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (including, to the extent not indemnified by the applicable
Lender, taxes, interests and penalties imposed for not properly withholding or
backup withholding on payments made to or for the account of any Lender) that
may be imposed on, incurred by, or asserted against Collateral Agent or any of
its Related Persons in any matter relating to or arising out of, in connection
with or as a result of any Loan Document or any other act, event or transaction
related, contemplated in or attendant to any such document, or, in each case,
any action taken or omitted to be taken by Collateral Agent or any of its
Related Persons under or with respect to the foregoing; provided that no Lender
shall be liable to Collateral Agent or any of its Related Persons under this
Section 6 of this Annex I to the extent such liability has resulted from the
gross negligence or willful misconduct of Collateral Agent or, as the case may
be, such Related Person, as determined by a final non-appealable judgment of a
court of competent jurisdiction.  

7. Successor Collateral Agent.  Collateral Agent may resign at any time by
delivering notice of such resignation to the Lenders and Borrower, effective on
the date set forth in such notice or, if no such date is set forth therein, upon
the date such notice shall be effective, in accordance with the terms of this
Section 7 of this Annex I.  If Collateral Agent delivers any such notice, the
Required Lenders shall have the right to appoint a successor Collateral
Agent.  If, after 30 days after the date of the retiring Collateral Agent’s
notice of resignation, no successor Collateral Agent has been appointed by the
Required Lenders and has accepted such appointment, then the retiring Collateral
Agent may, on behalf of the Lenders, appoint a successor Collateral Agent from
among the Original Lenders, if any, and if none, from among the
Lenders.  Effective immediately upon its resignation, (a) the retiring
Collateral Agent shall be discharged from its duties and obligations under the
Loan Documents, (b) the Lenders shall assume and perform all of the duties of
Collateral Agent until a successor Collateral Agent shall have accepted a valid
appointment hereunder, (c) the retiring Collateral Agent and its Related Persons
shall no longer have the benefit of any provision of any Loan Document other
than with respect to any actions taken or omitted to be taken while such
retiring Collateral Agent was, or because such Collateral Agent had been,
validly acting as Collateral Agent under the Loan Documents, and (d) subject to
its rights under Section 2(b) of this Annex I, the retiring Collateral Agent
shall take such action as may be reasonably necessary to assign to the successor
Collateral Agent its rights as Collateral Agent under the Loan
Documents.  Effective immediately upon its acceptance of a valid appointment as
Collateral Agent, a successor Collateral Agent shall succeed to, and become
vested with, all the rights, powers, privileges and duties of the retiring
Collateral Agent under the Loan Documents.

8. Release of Collateral.  Each Lender hereby consents to the release and hereby
directs Collateral Agent to release (or in the case of clause (b)(ii) below,
release or subordinate) the following:

(a) any Subsidiary of Borrower if all of the stock of such Subsidiary owned by
Borrower is sold or transferred in a transaction permitted under the Loan
Documents (including pursuant to a valid waiver or consent), to the extent that,
after giving effect to such transaction, such Subsidiary would not be required
to guaranty any Obligations pursuant to any Loan Document; and

 

--------------------------------------------------------------------------------

 

(b) any Lien held by Collateral Agent for the benefit of the Lenders against
(i) any Collateral that is sold or otherwise disposed of by Borrower or any
Subsidiary in a transaction permitted by the Loan Documents (including pursuant
to a valid waiver or consent), (ii) any Collateral subject to a Lien that is
expressly permitted under clause (c) of the definition of the term “Permitted
Lien” and (iii) all of the Collateral, Borrower, and any Subsidiary  upon
(A) termination of all of the Term Loan Commitments, (B) the payment in full in
cash of all of the Obligations  (other than (a) inchoate indemnity obligations
and (b) other obligations that survive termination of this Agreement, in each
case, for which no claim has been made), and (C) to the extent requested by
Collateral Agent or a Lender, receipt by Collateral Agent and Lenders of
liability releases from Borrower in form and substance acceptable to Collateral
Agent and the Lenders (the satisfaction of the conditions in this clause (iii),
the “Termination Date”).

9. Setoff and Sharing of Payments.  In addition to any rights now or hereafter
granted under any applicable Requirement of Law and not by way of limitation of
any such rights, upon the occurrence and during the continuance of any Event of
Default and subject to Section 10(d) of this Annex I, each Lender is hereby
authorized at any time or from time to time upon the direction of Collateral
Agent, without notice to Borrower or any other Person, any such notice being
hereby expressly waived, to setoff and to appropriate and to apply any and all
balances held by it at any of its offices for the account of Borrower
(regardless of whether such balances are then due to Borrower) and any other
properties or assets at any time held or owing by that Lender or that holder to
or for the credit or for the account of Borrower against and on account of any
of the Obligations that are not paid when due.  Any Lender exercising a right of
setoff or otherwise receiving any payment on account of the Obligations in
excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender’s
or holder’s Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares of the
Obligations.  Borrower agrees, to the fullest extent permitted by law, that
(a) any Lender may exercise its right to offset with respect to amounts in
excess of its Pro Rata Share of the Obligations and may purchase participations
in accordance with the preceding sentence and (b) any Lender so purchasing a
participation in the Term Loans made or other Obligations held by other Lenders
or holders may exercise all rights of offset, bankers’ liens, counterclaims or
similar rights with respect to such participation as fully as if such Lender or
holder were a direct holder of the Term Loans and the other Obligations in the
amount of such participation.  Notwithstanding the foregoing, if all or any
portion of the offset amount or payment otherwise received is thereafter
recovered from the Lender that has exercised the right of offset, the purchase
of participations by that Lender shall be rescinded and the purchase price
restored without interest.

10. Advances; Payments; Non-Funding Lenders; Actions in Concert.

(a) Advances; Payments.  If Collateral Agent receives any payment with respect
to the Term Loan for the account of the Lenders on or prior to 2:00 p.m. (New
York time) on any Business Day, Collateral Agent shall pay to each applicable
Lender such Lender’s Pro Rata Share of such payment on such Business Day.  If
Collateral Agent receives any payment with respect to the Term Loan for the
account of Lenders after 2:00 p.m. (New York time) on any Business Day,
Collateral Agent shall pay to each applicable Lender such Lender’s Pro Rata
Share of such payment on the next Business Day.

(b) Return of Payments.

(i) If Collateral Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Collateral Agent or on behalf of from Borrower and such related payment is not
received by Collateral Agent, then Collateral Agent will be entitled to recover
such amount (including interest accruing on such amount at the rate otherwise
applicable to such Obligation) from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Collateral Agent determines at any time that any amount received by
Collateral Agent under any Loan Document must be returned to Borrower or paid to
any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of any Loan Document, Collateral
Agent will not be required to distribute any portion thereof to any Lender.  In
addition, each Lender will repay to Collateral Agent on demand any portion of
such amount that Collateral Agent has distributed to such Lender, together with
interest at such rate, if any, as Collateral Agent is required to pay to
Borrower or such other Person, without setoff,

 

--------------------------------------------------------------------------------

 

counterclaim or deduction of any kind and Collateral Agent will be entitled to
set off against future distributions to such Lender any such amounts (with
interest) that are not repaid on demand.

(c) Non-Funding Lenders.  To the extent that any Lender has failed to fund the
Term Loan or any other payments required to be made by it under the Loan
Documents after any such Term Loan is required to be made or such payment is due
(a “Non-Funding Lender”), Collateral Agent shall be entitled to set off the
funding short-fall against that Non-Funding Lender’s Pro Rata Share of all
payments received from or on behalf of Borrower thereunder.  The failure of any
Non Funding Lender to make the Term Loan or any payment required by it hereunder
shall not relieve any other Lender (each such other Lender, an “Other Lender”)
of its obligations to make such Term Loan, but neither any Other Lender nor
Collateral Agent shall be responsible for the failure of any Non-Funding Lender
to make such Term Loan or make any other payment required
hereunder.  Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Loan Document or constitute a “Lender” (or be included in the
calculation of “Required Lenders” hereunder) for any voting or consent rights
under or with respect to any Loan Document.  At Borrower’s request, Collateral
Agent or a Person reasonably acceptable to Collateral Agent shall have the right
with Collateral Agent’s consent and in Collateral Agent’s sole discretion (but
Collateral Agent or any such Person shall have no obligation) to purchase from
any Non-Funding Lender, and each Lender agrees that if it becomes a Non-Funding
Lender it shall, at Collateral Agent’s request, sell and assign to Collateral
Agent or such Person, all of the Term Loan Commitment (if any), and all of the
outstanding Term Loan of that Non-Funding Lender for an amount equal to the
aggregate outstanding principal balance of the Term Loan held by such
Non-Funding Lender and all accrued interest with respect thereto through the
date of sale, such purchase and sale to be consummated pursuant to an executed
assignment agreement in form and substance reasonably satisfactory to, and
acknowledged by, Collateral Agent.

(d) Actions in Concert.  Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of any Loan
Document (including exercising any rights of setoff) without first obtaining the
prior written consent of the Required Lenders, it being the intent of Lenders
that any such action to protect or enforce rights under any Loan Document shall
be taken in concert and at the direction or with the consent of the Required
Lenders.

 

 

--------------------------------------------------------------------------------

 

ANNEX X

 

Revenue Participation Agreement Documents

 